2021 WI 1

                  SUPREME COURT          OF   WISCONSIN
CASE NO.:              2018AP594-CR


COMPLETE TITLE:        State of Wisconsin,
                                 Plaintiff-Respondent,
                            v.
                       Leevan Roundtree,
                                 Defendant-Appellant-Petitioner.

                          REVIEW OF DECISION OF THE COURT OF APPEALS
                          Reported at 387 Wis. 2d 685,928 N.W.2d 806
                                     (2019 – unpublished)

OPINION FILED:         January 7, 2021
SUBMITTED ON BRIEFS:
ORAL ARGUMENT:         September 11, 2020

SOURCE OF APPEAL:
   COURT:              Circuit
   COUNTY:             Milwaukee
   JUDGE:              William S. Pocan & David A. Hansher

JUSTICES:
ANN WALSH BRADLEY, J., delivered the majority opinion of the
Court, in which ROGGENSACK, C.J., ZIEGLER, DALLET, and KAROFSKY,
JJ., joined. DALLET, J., filed a concurring opinion, in which
ANN WALSH BRADLEY and KAROFSKY, JJ., joined. REBECCA GRASSL
BRADLEY, J., filed a dissenting opinion. HAGEDORN, J., filed a
dissenting opinion.
NOT PARTICIPATING:



ATTORNEYS:
       For the defendant-appellant-petitioner, there were briefs
filed by Kaitlin A. Lamb assistant state public defender. There
was an oral argument by Kaitlin A. Lamb.


       For the plaintiff-respondent, there was a brief filed by
Sarah L. Burgundy¸ assistant attorney general; with whom on the
brief was Joshua L. Kaul, attorney general. There was an oral
argument by Sarah L. Burgundy.
                                                                      2021 WI 1


                                                             NOTICE
                                               This opinion is subject to further
                                               editing and modification.   The final
                                               version will appear in the bound
                                               volume of the official reports.
No.    2018AP594-CR
(L.C. No.   2015CF4729)

STATE OF WISCONSIN                         :            IN SUPREME COURT

State of Wisconsin,

            Plaintiff-Respondent,
                                                                  FILED
      v.
                                                              JAN 7, 2021
Leevan Roundtree,
                                                                Sheila T. Reiff
            Defendant-Appellant-Petitioner.                  Clerk of Supreme Court




ANN WALSH BRADLEY, J., delivered the majority opinion of the
Court, in which ROGGENSACK, C.J., ZIEGLER, DALLET, and KAROFSKY,
JJ., joined.   DALLET, J., filed a concurring opinion, in which
ANN WALSH BRADLEY and KAROFSKY, JJ., joined.      REBECCA GRASSL
BRADLEY, J., filed a dissenting opinion. HAGEDORN, J., filed a
dissenting opinion.




      REVIEW of a decision of the Court of Appeals.             Affirmed.



      ¶1    ANN    WALSH   BRADLEY,   J.       The    petitioner,          Leevan

Roundtree, seeks review of an unpublished per curiam decision of

the court of appeals affirming his judgment of conviction and
                                                                      No.    2018AP594-CR



the denial of his motion for postconviction relief.1                        He asserts

that       the    felon-in-possession             statute     under   which     he   was

convicted is unconstitutional as applied to him.

       ¶2        Specifically,     Roundtree         contends      that     Wisconsin's

lifetime         firearm    ban   for   all       felons    is   unconstitutional     as

applied to him because his conviction over ten years ago for

failure to pay child support does not justify such a ban.                             He

maintains that the conviction was for a nonviolent felony and

that no public safety objective is served by preventing him from

owning a firearm.

       ¶3        The parties disagree as to the level of scrutiny that

we   should        employ    to   resolve     this     constitutional       challenge.

Roundtree advances that we should subject the statute to the

requirements of a strict scrutiny review.                        The State counters

that the application of intermediate scrutiny is consistent with

precedent.

       ¶4        We determine that Roundtree's challenge to the felon-

in-possession         statute      (Wis.      Stat.         § 941.29(2)     (2013-14)2)
requires the application of an intermediate level of scrutiny.

       State v. Roundtree, No. 2018AP594-CR, unpublished slip op.
       1

(Wis. Ct. App. Apr. 4, 2019) (per curiam) (affirming the
judgment and order of the circuit court for Milwaukee County,
William S. Pocan and David A. Hansher, Judges).

       All subsequent references to the Wisconsin Statutes are to
       2

the 2013-14 version unless otherwise indicated.

     Although Roundtree was convicted pursuant to Wis. Stat.
§ 941.29(2), that subsection has since been repealed, with the
substance of the former § 941.29(2) now residing in Wis. Stat.
§ 941.29(1m) (2017-18). See 2015 Wis. Act 109, §§ 6, 8.

                                              2
                                                                      No.    2018AP594-CR



Under such an intermediate scrutiny analysis, we conclude that

his challenge fails.           The statute is constitutional as applied

to Roundtree because it is substantially related to important

governmental objectives, namely public safety and the prevention

of gun violence.

     ¶5     Accordingly, we affirm the decision of the court of

appeals.

                                            I

     ¶6     In 2003, Roundtree was convicted of multiple felony

counts of failure to support a child for more than 120 days. 3                        As

a consequence of these felony convictions, Roundtree was, and

continues     to   be,     permanently          prohibited     from     possessing     a

firearm.

     ¶7     Milwaukee         police    executed          a   search        warrant   at

Roundtree's    home      on   October   30,       2015.       Under    his    mattress,

officers located a revolver and ammunition.                     A record check of

the recovered gun revealed that it had been stolen in Texas.

Roundtree claimed that "he purchased the firearm from a kid on
the street about a year ago, but that he did not know it was

stolen."

     ¶8     The State charged Roundtree with a single count of

possession    of   a     firearm   by   a       felon   contrary      to    Wis.   Stat.

§ 941.29(2).       He pleaded guilty and was subsequently sentenced

to 18 months of initial confinement and 18 months of extended

supervision.

     3   See Wis. Stat. § 948.22(2) (2003-04).

                                            3
                                                                      No.     2018AP594-CR



      ¶9        Roundtree   moved     for    postconviction          relief,      arguing

that Wis. Stat. § 941.29(2), the felon-in-possession statute,

was unconstitutional as applied to him.                   The circuit court held

the motion in abeyance pending the United States Supreme Court's

decision in Class v. United States, 138 S. Ct. 798, 803 (2018),

which     determined    that    a    federal      criminal    defendant          does    not

waive a constitutional challenge to the statute of conviction on

direct appeal by entering a guilty plea.4

      ¶10       After the issuance of the Class opinion, the circuit

court      ultimately       determined          that    Roundtree           waived       his

constitutional         challenge       by        entering      a      guilty         plea.

Consequently, the circuit court denied Roundtree's motion for

postconviction relief.5

      ¶11       Roundtree appealed, and the court of appeals affirmed,

albeit on different grounds.            State v. Roundtree, No. 2018AP594-

CR,   unpublished      slip    op.   (Wis.      Ct.    App.   Apr.    4,     2019)      (per

curiam).        Instead of resting on the guilty plea waiver rule, the

court      of    appeals    determined          that   "regardless          of    whether
Roundtree forfeited the constitutional argument by entering a

guilty plea, . . . the argument fails on its merits."                            Id., ¶5.

      4The "guilty plea waiver rule" refers to the general rule
that a guilty, no contest, or Alford plea waives all
nonjurisdictional defects, including constitutional claims.
State v. Kelty, 2006 WI 101, ¶18, 294 Wis. 2d 62, 716
N.W.2d 886; see North Carolina v. Alford, 400 U.S. 25 (1970).
      5The order denying the postconviction motion was entered by
the Honorable David A. Hansher. The Honorable William S. Pocan
accepted   Roundtree's   plea  and   entered   the  judgment   of
conviction.

                                            4
                                                                                  No.    2018AP594-CR



By   way    of    explanation       on       the       merits,       the    court        of    appeals

expounded, "Roundtree's notion that his particular nonviolent

felony matters is incorrect.                  Rather, it is settled law that the

firearm     ban    applies       regardless            of    the     defendant's         particular

felony."          Id.,    ¶7.       Like      the       court        of    appeals,       we,       too,

determine that Roundtree's argument fails on its merits, and

therefore         we     need     not        address          whether         he        waived       his

constitutional challenge.6

                                               II

      ¶12    Roundtree           asks    us    to           review        whether       Wis.       Stat.

§ 941.29(2) is unconstitutional as applied to him.                                        Examining

the constitutional application of a statute presents a question

of   law     that         this     court       reviews             independently              of     the

determinations           rendered       by    the       circuit           court     or    court       of

appeals.         State v. McGuire, 2010 WI 91, ¶25, 328 Wis. 2d 289,

786 N.W.2d 227.

      ¶13    In our review, we must also determine the appropriate

level of scrutiny to guide our analysis.                                  This issue likewise
presents a question of law that we determine independently.                                          See


      6Roundtree contends that Wisconsin's use of the guilty plea
waiver rule was altered by the Court's recent decision in Class
v. United States, 138 S. Ct. 798 (2018).         The Class Court
determined that a guilty plea by itself does not bar a federal
criminal defendant from challenging the constitutionality of the
statute of conviction on direct appeal. Id. at 803. Roundtree
asserts that, like the defendant in Class, he should be allowed
to challenge the government's power to criminalize his conduct
in spite of his guilty plea. The State disagrees, arguing that
Class applies in federal court only and that it does not extend
to as-applied challenges.

                                                   5
                                                                     No.     2018AP594-CR



Brandmiller      v.   Arreola,      199   Wis. 2d 528,       536-37,       540-41,   544

N.W.2d 894 (1996).

                                          III

      ¶14   We   begin      by   setting   forth    Roundtree's        argument      and

some necessary background regarding the individual right to bear

arms.    Subsequently, we determine the level of scrutiny under

which we examine the felon-in-possession statute.                          Finally, we

apply the appropriate level of scrutiny.

                                           A

      ¶15   Roundtree was convicted of possession of a firearm by

a felon contrary to Wis. Stat. § 941.29(2)(a), which provides

that a person convicted of a felony in this state "is guilty of

a Class G felony if he or she possesses a firearm under any of

the     following       circumstances . . . ."                 The         circumstance

applicable    here     is    that    "[t]he     person   possesses          a   firearm

subsequent to the conviction for the felony or other crime, as

specified in sub. (1)(a) or (b)."               § 941.29(2)(a).

      ¶16   This statute, as Roundtree correctly observes, bars a
person convicted of any felony from firearm possession after

that conviction without exception, with no time limitation, and

with no mechanism for restoration of the right to possess a

firearm.      The     statute    does     not   draw   any    distinctions        among

felonies.     Those convicted of less serious felonies are banned

from possessing firearms just as are those convicted of the most

serious felonies.

      ¶17   In Roundtree's estimation, this statutory scheme is
unconstitutional as applied to him.                There are two major types
                                           6
                                                                  No.   2018AP594-CR



of constitutional challenges:            facial and as-applied.               Michels

v. Lyons, 2019 WI 57, ¶11, 387 Wis. 2d 1, 927 N.W.2d 486.                           A

party challenging a law as unconstitutional on its face must

show that the law cannot be constitutionally enforced under any

circumstances.     Id. (citation omitted).

    ¶18    In    contrast,     in   an   as-applied      challenge,     the     court

assesses the merits of the challenge by considering the facts of

the particular case before it.               State v. Wood, 2010 WI 17, ¶13,

323 Wis. 2d 321, 780 N.W.2d 63.               For an as-applied challenge to

succeed, the challenger must demonstrate that the challenger's

constitutional rights were actually violated.                    Id.    If such a

violation occurred, the operation of the law is void as to the

facts presented for the party asserting the claim.                        Id.      We

presume   that    the   statute     is    constitutional,         and   the     party

raising   a      constitutional      challenge       must       prove   that     the

challenged    statute    has    been     applied    in     an    unconstitutional

manner beyond a reasonable doubt.             Id., ¶15.

    ¶19    Roundtree's       as-applied        challenge    is    based    on     the
contention that his conviction for failure to pay child support

is a nonviolent felony and thus is insufficient to curtail his

constitutional right to bear arms.               He argues that "[d]isarming

[him] does not in any way advance public safety, but deprives

him of his right to keep and bear arms for self-defense."                          As

this is an as-applied challenge, he must demonstrate that his

constitutional rights specifically were violated, not that the

statute is unconstitutional in all applications.


                                         7
                                                           No.    2018AP594-CR



                                    B

     ¶20    We begin our assessment of Roundtree's claim with some

background on the right to bear arms.             Both the United States

and Wisconsin Constitutions provide for this right.              U.S. Const.

amend. II; Wis. Const. art. I, § 25.7

     ¶21    The United States Supreme Court has made clear that

"[l]ike most rights, the right secured by the Second Amendment

is not unlimited."       District of Columbia v. Heller, 554 U.S.

570, 626 (2008).      The same is true of the right provided by our

State Constitution.      Moran v. DOJ, 2019 WI App 38, ¶48, 388

Wis. 2d 193,    932   N.W.2d 430.       Indeed,    the   Second    Amendment

secures "the right of law-abiding, responsible citizens to use

arms in defense of hearth and home."         Heller, 554 U.S. at 635.

     ¶22    In Heller, the Court struck down a regulation barring

residential    handgun   possession     as    contrary    to     the   Second

Amendment.     Id.    In doing so, the Court observed "that the

Second Amendment conferred an individual right to keep and bear

arms."     Id. at 595.   It was careful, however, to delineate the
reach of its analysis:

     [N]othing in our opinion should be taken to cast doubt
     on longstanding prohibitions on the possession of
     firearms by felons and the mentally ill, or laws
     forbidding the carrying of firearms in sensitive

     7 The Second Amendment to the United States Constitution
provides:   "A well regulated Militia, being necessary to the
security of a free State, the right of the people to keep and
bear Arms, shall not be infringed." Its Wisconsin counterpart,
art. I, § 25, sets forth:   "The people have the right to keep
and bear arms for security, defense, hunting, recreation or any
other lawful purpose."

                                    8
                                                                           No.    2018AP594-CR


    places such as schools and government buildings, or
    laws imposing conditions and qualifications on the
    commercial sale of arms.
Id. at 626-27.

    ¶23     The         Court         identified             such        regulations         as

"presumptively lawful," id. at 627 n.26, and reiterated the same

assessment two years later in McDonald v. City of Chicago, 561

U.S. 742, 786 (2010) ("We made it clear in Heller that our

holding    did    not    cast     doubt      on    such       longstanding        regulatory

measures    as    'prohibitions         on    the       possession        of     firearms   by
felons and the mentally ill,' 'laws forbidding the carrying of

firearms    in    sensitive      places      such       as    schools      and    government

buildings, or laws imposing conditions and qualifications on the

commercial sale of arms.'                We repeat those assurances here.")

(internal citations omitted).

    ¶24     It is the juxtaposition of the United States Supreme

Court's stated limitations on the Second Amendment individual

right to bear arms, as well as the felon-in-possession statute's

presumed lawfulness, that guides our analysis.

                                             IV
                                             A

    ¶25     With    this        necessary         background        in    hand,     we     next

identify    the    appropriate         level       of    scrutiny        that     frames    our

analysis.

    ¶26     The parties here disagree as to the level of means-end

scrutiny that should be applied.                        Roundtree contends that we

should subject Wis. Stat. § 941.29(2) to strict scrutiny.                                    He
bases     this    argument       on    language         in    the    Seventh       Circuit's

                                             9
                                                                       No.     2018AP594-CR



decision in Ezell v. City of Chicago which indicates that "the

rigor of . . . judicial review will depend on how close the law

comes to the core of the Second Amendment right and the severity

of the law's burden on the right."                       Ezell v. City of Chicago,

651   F.3d   684,    703   (7th       Cir.    2011).           Under   this    framework,

Roundtree argues that § 941.29(2) severely burdens the core of

the Second Amendment right because it completely restricts the

right to bear arms, thus necessitating strict scrutiny review.

      ¶27     In order to survive strict scrutiny, a statute must

be narrowly tailored to advance a compelling state interest.

Monroe Cnty. Dep't of Human Servs. v. Kelli B., 2004 WI 48, ¶17,

271 Wis. 2d 51, 678 N.W.2d 831.                   Strict scrutiny is an exacting

standard, and it is the rare case in which a law survives it.

State v. Baron, 2009 WI 58, ¶48, 318 Wis. 2d 60, 769 N.W.2d 34.

      ¶28    The State disagrees and advocates for the application

of    intermediate     scrutiny.             In    the    State's      view,     such   an

application would be consistent with the language of Heller and

its interpretation by both the court of appeals of this state
and the Seventh Circuit.              See State v. Pocian, 2012 WI App 58,

¶11, 341 Wis. 2d 380, 814 N.W.2d 894 (citing United States v.

Skoien, 614 F.3d 638, 639, 641-42 (7th Cir. 2010) (en banc) ("In

a case decided after Heller and McDonald, the Seventh Circuit

Court of Appeals utilized an 'intermediate scrutiny' analysis

and applied it to a constitutional challenge to a federal law

prohibiting     an    individual        convicted         of    misdemeanor      domestic

violence     from    carrying     a    firearm      in    or    affecting      interstate
commerce.").        Pursuant to an intermediate scrutiny analysis, we
                                             10
                                                                          No.        2018AP594-CR



ask    whether       a    law    is    substantially         related     to    an     important

governmental objective.                Id.

       ¶29     We agree with the State that intermediate scrutiny is

the appropriate inquiry to guide our analysis.                                First, Heller

clearly requires more than mere rational basis review of laws

that are alleged to burden Second Amendment rights.                                Heller, 554

U.S. at 628 n.27.                "If all that was required to overcome the

right to keep and bear arms was a rational basis, the Second

Amendment would be redundant with the separate constitutional

prohibitions on irrational laws, and would have no effect."                                   Id.

       ¶30     Second,          the    intermediate          scrutiny     approach          lends

vitality       to         the      Heller       court's       statement            that     felon

dispossession statutes are "presumptively lawful."                                   Kanter v.

Barr,    919     F.3d       437,      448     (7th    Cir.    2019).          To    subject     a

"presumptively            lawful"      statute       to   strict    scrutiny          would    in

effect remove the operation of such a presumption.                                  As stated,

strict scrutiny is a steep hill to climb.

       ¶31     Our conclusion is consistent with that of other courts
that    have    considered            the    question.         Indeed,    federal          courts

around   the     country         have       interpreted      the   above-cited            language

from Heller as indicative of requiring an intermediate scrutiny

analysis when examining Second Amendment challenges.                                See, e.g.,

Skoien, 614 F.3d at 641-42; Kanter, 919 F.3d at 448; United

States v. Marzzarella, 614 F.3d 85, 97 (3d Cir. 2010).

       ¶32     The       Wisconsin      Court    of    Appeals     has    taken       the    same

approach.       In both Pocian, 341 Wis. 2d 380, ¶¶11-12, and State
v. Culver, 2018 WI App 55, ¶37, 384 Wis. 2d 222, 918 N.W.2d 103,
                                                11
                                                              No.    2018AP594-CR



the court of appeals applied intermediate scrutiny to as-applied

challenges to the felon-in-possession statute.                Support for the

use of intermediate scrutiny is thus plentiful in the case law

and accepting Roundtree's position would necessitate overruling

both Pocian and Culver, which we decline to do.

       ¶33    In contrast, Roundtree points us to no case in which

an    appellate   court   has    applied    strict   scrutiny   to    a   Second

Amendment challenge to a felon-in-possession statute.8                    Absent

any    such    application      of   strict   scrutiny   in     Wisconsin     or

elsewhere in this type of case, we decline to break new ground.9




       We acknowledge that strict scrutiny has been applied to
       8

related federal statutes, but none of those cases finds purchase
here. In United States v. Engstrum, 609 F. Supp. 2d 1227, 1231-
32 (D. Utah 2009), the District Court applied strict scrutiny to
the federal statute prohibiting firearm possession by a person
convicted of a "misdemeanor crime of domestic violence." See 18
U.S.C. § 922(g)(9).    Similarly, in Tyler v. Hillsdale Cnty.
Sheriff's Dep't, 775 F.3d 308, 328-29 (6th Cir. 2014), reh'g en
banc granted, opinion vacated (Apr. 21, 2015), the Sixth Circuit
applied strict scrutiny to 18 U.S.C. § 922(g)(4)'s dispossession
of a person "who has been committed to a mental institution."

     Tyler largely based its application of strict scrutiny on
citation to separate writings in other cases, and in any event
the opinion has been vacated.       Id. at 328-29.   Likewise,
Engstrum is of little value here because the restriction it
addressed was based on a misdemeanor, not a felony.

       Justice Rebecca Grassl Bradley's dissent would apply
       9

strict scrutiny, citing this court's decision in Mayo v.
Wisconsin Injured Patients and Families Compensation Fund, 2018
WI 78, ¶28, 383 Wis. 2d 1, 914 N.W.2d 678.      Justice Rebecca
Grassl   Bradley's  dissent,   ¶¶73-74.     However,   Mayo  is
inapplicable here.

                                       12
                                                 No.   2018AP594-CR



    ¶34   We are likewise unpersuaded by the argument Roundtree

makes pursuant to the Seventh Circuit's decision in Ezell, 651


     In   Mayo,   an   equal  protection   case  regarding   the
constitutionality of medical malpractice damage caps, the
majority of the court overruled the "rational basis with teeth"
standard from Ferdon ex rel. Petrucelli v. Wisconsin Patients
Compensation Fund, 2005 WI 125, 284 Wis. 2d 573, 701 N.W.2d 440.
Mayo, 383 Wis. 2d 1, ¶32.      The "rational basis with teeth"
standard from Ferdon, although similar, is different from
intermediate scrutiny. (continued)

     The Ferdon court set forth that "rational basis with teeth"
"focuses on the legislative means used to achieve the ends.
This standard simply requires the court to conduct an inquiry to
determine whether the legislation has more than a speculative
tendency as the means for furthering a valid legislative
purpose." Ferdon, 284 Wis. 2d 573, ¶78. Intermediate scrutiny,
on the other hand, asks whether a law is "substantially related
to an important governmental objective." State v. Pocian, 2012
WI App 58, ¶11, 341 Wis. 2d 380, 814 N.W.2d 894 (citation
omitted).

     Importantly, the Ferdon court explicitly disclaimed that it
was applying intermediate scrutiny.     It stated that rational
basis was the "appropriate level of scrutiny in the present
case," clearly evidencing a distinction between intermediate
scrutiny and "rational basis with teeth."       See Ferdon, 284
Wis. 2d 573, ¶¶63-65.

     Further, the Mayo court specifically stated that it was
addressing levels of scrutiny for equal protection challenges.
Mayo, 383 Wis. 2d 1, ¶28. Roundtree's challenge is not based on
the equal protection clause, but on a purported abridgement of
his Second Amendment rights.

     The intermediate scrutiny standard thus is well established
and retains vitality. In 1996, a unanimous court first adopted
and applied the intermediate scrutiny analysis in a challenge to
a cruising ordinance as violative of the constitutional right to
travel.   See Brandmiller v. Arreola, 199 Wis. 2d 528, 540-41,
544 N.W.2d 894 (1996). More recently, in State v. Culver, 2018
WI App 55, ¶37, 384 Wis. 2d 222, 918 N.W.2d 103, the court of
appeals, post-Mayo, addressed the same question at issue here
and applied intermediate scrutiny.

                               13
                                                                         No.       2018AP594-CR



F.3d 684.      He bases this argument on the Ezell court's statement

that   "the    rigor        of . . . judicial          review    will     depend      on   how

close the law comes to the core of the Second Amendment right

and the severity of the law's burden on the right."                            Id. at 703.

In Roundtree's view, the felon-in-possession statute implicates

the core Second Amendment right and severely burdens such a

right, necessitating the most rigorous level of scrutiny.

       ¶35    However, this argument rests on a faulty premise.                             As

the    Seventh     Circuit         explained      in    Kanter,    less        than    strict

scrutiny review is appropriate here because "the weight of the

historical evidence . . . suggests that felon dispossession laws

do not restrict the 'core right of armed defense,' but rather

burden 'activity lying closer to the margins of the right.'"

Kanter,      919     F.3d     at    448    n.10.        Instead,        the    core     right

identified in Heller is "the right of a law-abiding, responsible

citizen to possess and carry a weapon for self-defense . . . ."

United States v. Chester, 628 F.3d 673, 683 (4th Cir. 2010)

(emphasis removed).
       ¶36    Like    the     Seventh       Circuit     in      Kanter,       we    need   not

conclusively determine the scope of the historical protections

of the Second Amendment.                  Kanter, 919 F.3d at 447; see infra,

¶41.    But also like the Seventh Circuit in Kanter, we are not

persuaded that the core Second Amendment right is implicated so

as to require strict scrutiny review.




                                             14
                                                               No.   2018AP594-CR



     ¶37    Accordingly, we determine that Roundtree's challenge

to   Wis.   Stat.   § 941.29(2)    requires        the    application    of    an

intermediate level of scrutiny.10

                                        B

     ¶38    We next apply intermediate scrutiny to the felon-in-

possession statute considering the facts of this case.

     ¶39    Generally,   Second   Amendment       challenges     require      this

court to undertake a two-step approach.             State v. Herrmann, 2015

WI App 97, ¶9, 366 Wis. 2d 312, 873 N.W.2d 257.                  We ask first

"whether the challenged law imposes a burden on conduct falling

within the scope of the Second Amendment's guarantee."                         Id.

(quoting Marzzarella, 614 F.3d at 89).               If the answer is no,

then the inquiry ends.     Id.

     ¶40    If the first inquiry is answered in the affirmative,

then the court proceeds to inquire into "the strength of the

government's    justification     for       restricting   or   regulating     the

exercise of Second Amendment rights."              Id. (quoting Ezell, 651

F.3d at 703).

     10We observe that defendants around the country who raise
as-applied challenges to felon-in-possession statutes will face
an uphill climb.   See Pocian, 341 Wis. 2d 380, ¶12 (explaining
that as of the writing of that opinion, "[n]o state law banning
felons from possessing guns has ever been struck down").
(continued)

     Of those federal circuits that have not foreclosed such
challenges entirely, only one has ever upheld an as-applied
Second Amendment challenge to the federal statute banning
firearm possession by certain individuals convicted of crimes.
See Binderup v. Att'y Gen. U.S., 836 F.3d 336 (3d Cir. 2016); 18
U.S.C. § 922(g); see also Kanter v. Barr, 919 F.3d 437, 442-44
(7th Cir. 2019).

                                    15
                                                                         No.     2018AP594-CR



       ¶41     The      Seventh   Circuit     has    described        the       historical

evidence as to whether felons were categorically excluded from

the Second Amendment's scope as "inconclusive."                                Kanter, 919

F.3d    at     445.        Accordingly,     when     faced     with       an    as-applied

challenge to the federal felon-in-possession statute, the court

declined to resolve the first step of the inquiry and instead

relied    on      the    dispositive     second     step——the       application         of   a

means-end scrutiny analysis.                Id. at 447.         We take a similar

approach here.

       ¶42     Like the court in Kanter, we assume that the felon-in-

possession statute burdens conduct falling within the scope of

the     Second       Amendment's        guarantee    in   order          to     reach    the

dispositive issue.            Our inquiry, then, focuses on whether the

statute      at    issue     is   substantially       related       to     an     important

governmental objective.

       ¶43     As other courts in this state and elsewhere have done,

we     recognize        public    safety     generally,       and     preventing         gun

violence       specifically,       as    important     governmental             objectives.
See    Pocian,       341   Wis. 2d 380,      ¶15;    Kanter,    919       F.3d     at   448.

Indeed, "[p]ublic safety and the protection of human life is a

state interest of the highest order."                        State v. Miller, 196

Wis. 2d 238, 249, 538 N.W.2d 573 (Ct. App. 1995).

       ¶44     Roundtree protests that he should not be prohibited

from firearm possession because his felony conviction did not

involve violence.           He claims that the nature of his conviction

and the fact that it is remote in time weigh in favor of a


                                            16
                                                                    No.    2018AP594-CR



determination that Wis. Stat. § 941.29(2) is unconstitutional as

applied to him.

    ¶45   We    are     not   persuaded         that   the    specific      facts   of

Roundtree's    case     compel     such     a   conclusion.          Roundtree      was

convicted of failure to support a child for over 120 days.                          In

his view, this is different in kind from the crime at issue in

Pocian, where the defendant was convicted of uttering a forgery

as the underlying felony.            Put frankly, he suggests that failing

to pay child support is not as bad as "physically taking a

victim's property."

    ¶46   But       failure   to     pay   child    support    is    every    bit   as

serious as uttering a forgery if not more so.                  Those who fail to

make support payments deprive the very people they should be

protecting     most,    their      own     children,    from    receiving       basic

necessities.        Roundtree chose to keep money for himself that

rightly belonged to his children.                  And, to further add to the

egregiousness of his offense, he committed this crime repeatedly

by failing to support for at least 120 days.                     By all accounts
this is a serious offense.

    ¶47   Simply because his crime was not physically violent in

nature, it does not follow that the felon-in-possession statute

cannot be constitutionally applied to Roundtree.                          The Seventh

Circuit determined as much in Kanter when it concluded that "the

government    has    shown    that    prohibiting      even    nonviolent      felons

like Kanter from possessing firearms is substantially related to

its interest in preventing gun violence."                    Kanter, 919 F.3d at


                                           17
                                                                        No.     2018AP594-CR



448.     The legislature did not in Wis. Stat. § 941.29(2) create a

hierarchy of felonies, and neither will this court.

       ¶48    Even    in    the    case    of    those    convicted      of    nonviolent

felonies, "someone with a felony conviction on his record is

more likely than a nonfelon to engage in illegal and violent gun

use."        United States v. Yancey, 621 F.3d 681, 685 (7th Cir.

2010).        Thus,    even    if    a    felon    has    not    exhibited       signs    of

physical violence, it is reasonable for the State to want to

keep    firearms      out     of   the    hands    of    those    who    have     shown    a

willingness to not only break the law, but to commit a crime

serious enough that the legislature has denominated it a felony,

as Roundtree has here.

       ¶49    The     State    has   cited        an    abundance   of        research    to

support this conclusion.                 "Other courts addressing this issue

have observed that nonviolent offenders not only have a higher

recidivism rate than the general population, but certain groups—

—such as property offenders——have an even higher recidivism rate

than violent offenders, and a large percentage of the crimes
nonviolent recidivists later commit are violent."                              Kaemmerling

v. Lappin, 553 F.3d 669, 683 (D.C. Cir. 2008) (citing Ewing v.

California, 538 U.S. 11, 26 (2003)).

       ¶50    As the Kanter court noted, several studies "have found

a connection between nonviolent offenders . . . and a risk of

future violent crime."             Kanter, 919 F.3d at 449.

       For example, one study of 210,886 nonviolent offenders
       found that about one in five were rearrested for a
       violent crime within three years of his or her
       release. See U.S. Dep't of Justice, Bureau of Justice

                                            18
                                                                        No.     2018AP594-CR


       Statistics Profile of Nonviolent Offenders Exiting
       State Prisons 2, 4 (2004).      A separate study found
       that 28.5 percent of nonviolent property offenders——a
       category   that   includes    fraud   convictions——were
       rearrested for a violent offense within five years of
       their release.   See Matthew R. Durose, et al., U.S.
       Dep't of Justice, Bureau of Justice Statistics,
       Recidivism of Prisoner Released in 30 States in 2005:
       Patterns from 2005 to 2010, at 9 (2014). Yet another
       study found that "even handgun purchasers with only 1
       prior misdemeanor conviction and no convictions for
       offenses involving firearms or violence were nearly 5
       times as likely as those with no prior criminal
       history to be charged with new offenses involving
       firearms or violence."    Garen J. Wintemute, et al.,
       Prior Misdemeanor Convictions as a Risk Factor for
       Later Violent and Firearm-Related Criminal Activity
       Among Authorized Purchasers of Handguns, 280 J. Am.
       Med. Ass'n 2083, 2083 (1998) (emphasis added).
Id.

       ¶51    Such assertions are echoed by data from the Wisconsin

Department of Corrections (DOC).                For example, DOC data indicate

that among recidivists who committed public order offenses, such

as failure to pay child support, and were released from prison

in    2011,    21.4     percent       recidivated    with       a     violent     offense.

Joseph R. Tatar II & Megan Jones, Recidivism after Release from
Prison,       Wis.    Dep't      of   Corrections,        at     14     (August     2016),

https://doc.wi.gov/DataResearch/InteractiveDashboards/Recidivism

AfterReleaseFromPrison_2.pdf.              As the State strikingly observes

in its brief, "the 21.4 percent rate of public order offenders

recidivating         with   a    violent   crime     was       higher    than     that   of

property       offenders        (16   percent)      and    drug       offenders      (17.9

percent).       And it was just seven percentage points lower than

the rate of violent offenders (28.3 percent)."                            This data is
surely    sufficient        to   support    a    substantial          relation     between

                                           19
                                                                               No.    2018AP594-CR



keeping      firearms       out       of    the        hands    of     those     convicted      of

nonviolent         felonies          and    the        public        safety     objective       of

preventing gun violence.

       ¶52    Further, the fact that Roundtree's conviction occurred

over   ten    years      ago     does      not     affect       the    result.         Roundtree

asserts that he poses no danger to public safety and should be

able to possess a firearm as a result.                                 However, the record

indicates         that   the    gun        Roundtree         possessed        was    stolen    and

purchased off the street.                   Supporting street level gun commerce

is hardly the benign action Roundtree would have us believe it

is.

       ¶53    In sum, we determine that Roundtree's challenge to the

felon-in-possession            statute       (Wis.          Stat.    § 941.29(2))        requires

the application of an intermediate level of scrutiny.                                      Under

such an intermediate scrutiny analysis, we conclude that the

felon-in-possession             statute       is       constitutional          as    applied    to

Roundtree         because      the    statute          in    question     is     substantially

related      to    important         governmental            objectives,        namely    public
safety and the prevention of gun violence.

       ¶54    Accordingly, we affirm the decision of the court of

appeals.

       By    the    Court.—The         decision         of     the    court    of    appeals    is

affirmed.




                                                  20
                                                                   No.    2018AP594-CR.rfd




      ¶55    REBECCA    FRANK    DALLET,       J.        (concurring).           I     write

separately    to     address    the    unanswered        question        of   whether       by

pleading guilty Roundtree waived his as-applied challenge to the

constitutionality of Wis. Stat. § 941.29(2).                       I conclude that,

following Class v. United States, 583 U.S. ___, 138 S. Ct. 798

(2018), he did not.

      ¶56    Generally,    a    defendant      who       pleads    guilty       with       the

assistance of reasonably competent counsel waives his right to

later raise an independent claim related to a deprivation of his

constitutional       rights     that     occurred        prior     to     his    pleading

guilty.      See Tollett v. Henderson, 411 U.S. 258, 267 (1973).

The rationale behind this "guilty-plea-waiver rule" is that a

counseled    guilty     plea    admits    "all      of    the     factual       and    legal

elements necessary to sustain a binding, final judgment of guilt

and   a     lawful     sentence."         United         States     v.        Broce,       488

U.S. 563, 569 (1989).1

      ¶57    In order to balance efficient judicial administration

with the rights protected by the United States Constitution, the
United    States     Supreme    Court    has   developed          exceptions          to   the

guilty-plea-waiver rule for claims that implicate the State's

very power to prosecute the defendant, provided that a court can

resolve those claims without venturing beyond the record.                                  See

id. at 574-76; Menna v. New York, 423 U.S. 61, 63 n.2 (1975)


      We have interpreted this rule, like other waiver rules, to
      1

be one of judicial administration that does not deprive an
appellate court of jurisdiction.     See State v. Riekoff, 112
Wis. 2d 119, 123-24, 332 N.W.2d 744 (1983).

                                          1
                                                                        No.    2018AP594-CR.rfd


(per     curiam)    (guilty        plea       did    not       waive    a     constitutional

challenge under the Double Jeopardy Clause when the claim could

be resolved on the existing record);                           see also       Blackledge v.

Perry, 417 U.S. 21, 30-31 (1974) (guilty plea did not foreclose

a   defendant's           habeas       petition          alleging       "unconstitutional

vindictive prosecution" because the Due Process Clause precluded

the State from even prosecuting the defendant).

       ¶58    Although      the    guilty-plea-waiver              rule       arose     in    the

federal      context,       this       court       has     steadfastly         adopted       that

precedent.        See, e.g., State v. Kelty, 2006 WI 101, ¶42, 294

Wis. 2d 62,          716 N.W.2d 886;                Hawkins            v.          State,      26

Wis. 2d 443, 448, 132 N.W.2d 545 (1965).                         Wisconsin courts have

broadened the federal exceptions, recognizing that a guilty plea

does not waive facial challenges to the constitutionality of the

statute      of   conviction.            See,       e.g.,      State    v.     Molitor,       210

Wis. 2d 415, 419 n.2, 565 N.W.2d 248 (Ct. App. 1997).                                        This

court,    however,        has    not    yet    extended        that     exception       to    as-

applied      constitutional        challenges.             See    State       v.    Cole,    2003

WI 112,      ¶46,    264        Wis. 2d 520,             665    N.W.2d 328;          State     v.
Trochinski,        2002     WI     56,     ¶34       n.15,       253        Wis. 2d 38,       644

N.W.2d 891.        But following Class, the application of the guilty-

plea-waiver rule should no longer depend upon whether an appeal

challenging the constitutionality of a statute is classified as

facial or as-applied.

       ¶59    In Class, the United States Supreme Court applied an

exception to the guilty-plea-waiver rule to allow a defendant to
challenge the constitutionality of the statute of conviction on

                                               2
                                                                No.    2018AP594-CR.rfd


appeal.      138     S. Ct.   at     803-05.         Class    pleaded     guilty      to

unlawfully carrying a firearm on U.S. Capitol grounds, contrary

to 40 U.S.C. § 5104(e)(1), after the police had found three guns

in his car in a Capitol parking lot.                  On appeal, Class argued

that the statute violated his due-process rights since he did

not have fair notice that a parking lot was part of the Capitol

"grounds."     Id. at 802.           Class also claimed that the statute

violated his Second Amendment rights because "Capitol Grounds"

included so broad an area that it was practically impossible to

lawfully     carry    a    firearm    anywhere       within     the     District     of

Columbia.     Id.     In allowing both claims to proceed, the Court

rested its decision on its 150-year-old understanding of the

nature of a guilty plea:

    The plea of guilty is, of course, a confession of all
    the facts charged in the indictment, and also of the
    evil intent imputed to the defendant. It is a waiver
    also of all merely technical and formal objections of
    which the defendant could have availed himself by any
    other plea or motion.    But if the facts alleged and
    admitted do not constitute a crime against the laws of
    the Commonwealth, the defendant is entitled to be
    discharged.
Id. at 804 (quoting Commonwealth v. Hinds, 101 Mass. 209, 210

(1869)).     The Court held that Class's guilty plea did not waive

his claims challenging the constitutionality of the statute of

conviction because those claims involved the State's ability to

constitutionally      prosecute      Class     and    did    not      contradict     the

terms of the indictment or the written plea agreement.                               Id.

at 805.
    ¶60     Given    the    Court's    analysis       in     Class,     there   is    no

justification for continuing to treat as-applied challenges to
                                         3
                                                                             No.    2018AP594-CR.rfd


the     constitutionality             of        the    statute          of     conviction         any

differently than facial challenges.                           After all, Class did not

hinge on the type of constitutional challenge being raised.                                        See

United States v. Alarcon Sanchez, 972 F.3d 156, 166 n.3 (2d

Cir. 2020) ("Pursuant to the holding in Class, defendants have a

right      to     raise        on     appeal          both     as-applied             and      facial

constitutional          challenges         to    the    [statute         of    conviction].").

Indeed,      when      addressing      the       merits      of    Class's          challenges     on

remand, the D.C. Circuit Court of Appeals treated both of his

claims       as   as-applied          challenges.                 See    United          States    v.

Class, 930        F.3d       460    (D.C.       Cir.    2019).           But       see    State     v.

Jackson, 2020 WI App 4, ¶¶8-9, 390 Wis. 2d 402, 938 N.W.2d 639

(noting that it was "not clear . . . whether Class'[s] challenge

was   an     as-applied        or    facial       challenge").               Second,       and    more

importantly, the Court's reasoning in Class must apply equally

to    facial      and    as-applied          challenges           because      both       types    of

challenges        "call       into     question         the       Government's            power    to

'constitutionally prosecute'" the defendant.                                 Class, 138 S. Ct.

at 805 (quoting Broce, 488 U.S. at 575) (adding that whether a
constitutional challenge can be classified as "jurisdictional"

is also not dispositive).

       ¶61      This     court      should       therefore         adopt      the     holding      in

Class, not only to remain consistent with United States Supreme

Court      precedent      but       also    to    continue         to    strike          the   proper

balance      between         efficient          judicial       administration               and   the

protection        of     a     defendant's            constitutional               rights.         See
Kelty, 294 Wis. 2d 62, ¶27.                     It should be the law in Wisconsin

                                                  4
                                                                         No.    2018AP594-CR.rfd


that       a   guilty       plea   does    not       waive   a    defendant's         right   to

challenge             the    statute      of     conviction's           constitutionality,

facially or as applied, provided the challenge can be resolved

without contradicting the record.                       We should withdraw language

from       Cole       and   Trochinski    and    clarify         the    court    of   appeals'

holding in Jackson to the extent that those decisions hold that

a defendant who pleads guilty waives his right to later raise an

as-applied             constitutional          challenge         to     the      statute      of

conviction.2
       ¶62        For the foregoing reasons, I respectfully concur.

       ¶63        I    am   authorized     to    state       that      Justices     ANN    WALSH

BRADLEY and JILL J. KAROFSKY joins this concurrence.




       See State v. Cole, 2003 WI 112, ¶46, 264 Wis. 2d 520, 665
       2

N.W.2d 328; State v. Trochinski, 2002 WI 56, ¶34 n.15, 253
Wis. 2d 38, 644 N.W.2d 891; State v. Jackson, 2020 WI App 4,
¶¶8-9, 390 Wis. 2d 402, 938 N.W.2d 639.

                                                 5
                                                             No.   2018AP594-CR.rgb


       ¶64   REBECCA GRASSL BRADLEY, J.              (dissenting).       The Second

Amendment provides:
       A well regulated Militia, being necessary to the
       security of a free State, the right of the people to
       keep and bear Arms, shall not be infringed.
U.S.   Const.     amend.   II.      St.       George   Tucker,     a     pre-eminent

constitutional law scholar during the founding era, described

the Second Amendment as "the true palladium of liberty . . . .

The right of self defence is the first law of nature:                         in most

governments it has been the study of rulers to confine this

right within the narrowest limits possible.                  Wherever standing

armies are kept up, and the right of the people to keep and bear

arms is, under any colour or pretext whatsoever, prohibited,

liberty,     if   not   already     annihilated,        is   on    the       brink   of

destruction."       St. George Tucker, Blackstone's Commentaries 1:

App. 300 (1803).        In plainer words, the Second Amendment is the

people's ultimate protection against tyranny.

       ¶65   Applying the original public meaning of this bulwark

of liberty, the United States Supreme Court more than a decade

ago finally dispelled the prevalent, but historically ignorant

notion that the Second Amendment protects merely a collective,

militia member's right.          The Supreme Court declared the right to

keep and bear arms is "exercised individually and belongs to all

Americans"; accordingly, "the District [of Columbia]'s ban on

handgun      possession     in      the       home     violates        the      Second

Amendment . . . ."         District of Columbia v. Heller, 554 U.S.

570, 581, 635 (2008) (emphasis added).                  See also Letter from
Thomas Jefferson to James Madison (Dec. 20, 1787), in The Papers

                                          1
                                                                  No.   2018AP594-CR.rgb


of Thomas Jefferson, XII, 438-40 (Julian Boyd ed., 1950) ("Let

me add that a bill of rights is what the people are entitled to

against every government on earth, general or particular, [and]

what no just government should refuse or rest on inference.")

(emphasis added).            Any encroachment upon this fundamental right

must withstand strict judicial scrutiny.                   Wisconsin Carry, Inc.

v. City of Madison, 2017 WI 19, ¶9, 373 Wis. 2d 543, 892 N.W.2d

233 (declaring the right to keep and bear arms to be "a species

of right we denominate as 'fundamental'"); Mayo v. Wisconsin

Injured Patients & Families Comp. Fund, 2018 WI 78, ¶28, 383

Wis. 2d 1,       914    N.W.2d     678    ("Strict      scrutiny       is   applied     to

statutes that restrict a fundamental right.").

       ¶66     Ignoring       conclusive         historical      evidence       to    the

contrary,       the      majority        upholds     the   constitutionality            of

Wisconsin's categorical ban on the possession of firearms by any

person convicted of a felony offense,1 regardless of whether that

individual is dangerous.             Under the majority's vision of what is

good for society, "even if a felon has not exhibited signs of
physical violence, it is reasonable for the State to want to

keep       firearms    out    of   the    hands    of   those    who    have    shown   a

willingness       to . . . break          the      law."        Majority       op.,   ¶48

(emphasis added).            It may be "reasonable" to the majority but it

surely isn't constitutional.               "The very enumeration of the right

takes out of the hands of government——even the Third Branch of

Government——the power to decide on a case-by-case basis whether

the right is           really worth       insisting upon.          A constitutional

       1   See Wis. Stat. § 941.29(1m).

                                             2
                                                                           No.    2018AP594-CR.rgb


guarantee       subject          to     future          judges'     assessments              of    its

usefulness is no constitutional guarantee at all."                                     Heller, 554

U.S. at 634 (emphasis in original).                           Centuries of history warned

the Founders that governments certainly wanted to keep arms out

of the hands of the citizenry in order to ease the establishment

of   tyranny——and         they    often        succeeded.           It    is     for     this     very

reason that the Framers insisted on preserving the individual

right to keep and bear arms for all Americans.

       ¶67    Under       Wis.    Stat.        §    941.29(1m),          the     State    deprives

Leevan Roundtree of his fundamental constitutional right to keep

and bear arms, based solely on his failure to pay child support

more than ten years ago, with no showing that he poses a danger

to society.       Applying the wrong standard of review, the majority

sidelines      the    United          States       Constitution,         demotes       the    Second

Amendment to second-class status,2 and endorses a blanket ban on

one of our most fundamental constitutional liberties.                                     In doing

so, the majority contravenes the original public meaning of the

Second Amendment.           I dissent.
                                                    I

       ¶68    The Constitution takes precedence over any statute,

and any statute in conflict with the Constitution cannot stand.

"The       [C]onstitution         is     either         a     superior,         paramount         law,

unchangeable         by   ordinary        means,         or    it   is     on     a    level      with


       See McDonald v. City of Chicago, 561 U.S. 742, 780 (2010)
       2

("[R]espondents, in effect, ask us to treat the right recognized
in Heller as a second-class right, subject to an entirely
different body of rules than the other Bill of Rights guarantees
that we have held to be incorporated into the Due Process
Clause.").

                                                    3
                                                                 No.   2018AP594-CR.rgb


ordinary legislative acts, and, like other acts, is alterable

when the legislature shall please to alter it.                         If the former

part of the alternative be true, then a legislative act contrary

to the [C]onstitution is not law; if the latter part be true,

then written [C]onstitutions are absurd attempts on the part of

the people to limit a power in its own nature illimitable."

Marbury v. Madison, 5 U.S. 137, 177 (1803).                         Bearing in mind

that the Second Amendment protects the "first law of nature"——

the right to defend oneself——any infringement of the right must

be concordant with the Constitution and may replicate only those

restrictions       society   accepted         at   the    founding.        Permitting

restraints on the right to keep and bear arms that were never

contemplated by the Framers lends an illimitable quality to the

legislative    power    to     regulate       a    fundamental      right,    thereby

deflating the primacy of the Constitution and imperiling the

liberty of the people.

    ¶69     Wisconsin    Stat.     § 941.29(1m)           bans   all     felons   from

possessing a firearm in this state:                "[a] person who possesses a
firearm is guilty of a Class G felony if any of the following

applies:     (a) [t]he person has been convicted of a felony in

this state, [or] (b) [t]he person has been convicted of a crime

elsewhere that would be a felony if committed in this state."

This felon dispossession statute draws no distinction between an

individual     convicted     of    first-degree           homicide      and   someone

convicted     of    "failing      to     comply      with     any      record-keeping

requirement for fish" (a felony in this state).                           Wis. Stat.
§ 29.971(1)(c).         Rather         than    the       historically      recognized

                                          4
                                                                      No.   2018AP594-CR.rgb


revocation      of        Second       Amendment      rights      predicated           on   an

individual's dangerousness to society, the Wisconsin Legislature

instead    rescinds         those       rights       based     merely       on   a     felony

conviction, irrationally preserving the right to keep and bear

arms for both violent and dangerous citizens.

    ¶70     In 2003, Roundtree failed to pay child support for

more than 120 consecutive days, resulting in his conviction for

a felony under Wis. Stat. § 948.22(2).                       Roundtree was sentenced

to four years of probation and later paid his past due child

support.        Nearly      13     years     later,    while     executing       a     search

warrant    on   Roundtree's            property,     the     police    found     a   handgun

tucked beneath his mattress.                   The State charged Roundtree with

violating Wis. Stat. § 941.29(1m).3                    The majority concludes that

Roundtree's felony conviction for failure to timely pay child

support more than a decade earlier permanently forecloses his

individual Second Amendment rights.                    Although the United States

Supreme Court has never opined on the constitutionality of felon

dispossession        laws,       the    majority     reflexively        follows      federal
jurisdictions        in    upholding         these   laws,     neglecting        (as    other

courts have) to conduct the historical analysis necessary to

ascertain the original public meaning of the Second Amendment in

this regard.

    ¶71     Troublingly,               the    majority         applies       intermediate

scrutiny to a statute that demands strict scrutiny review, while


    3  Roundtree  was   actually  convicted  under   Wis.  Stat.
§ 941.29(2), but sub. (2) was subsequently repealed and replaced
with Wis. Stat. § 941.29(1m).     For consistency and to avoid
confusion, I use sub. (1m) throughout.

                                               5
                                                                      No.    2018AP594-CR.rgb


declining to discern whether the people who ratified the Bill of

Rights consented to the removal of the Second Amendment right

from non-violent felons.               While legislatures have always had the

power    to     prohibit       people    who       are    dangerous      from    possessing

firearms, the Second Amendment does not countenance collectively

depriving       all    felons     of     their       individual         Second    Amendment

rights.       Such laws sweep too broadly, disarming those who pose

no danger to society.               And if the professed purpose of felon

dispossession laws is "public safety and the prevention of gun

violence" as the majority describes,4 then Wisconsin's lawmakers

need to adjust their aim; Wis. Stat. § 941.29(1m) leaves violent

misdemeanants free to keep and bear arms.

    ¶72        Since     the    founding       of    our     nation,        Americans    have

understood their right to keep and bear arms as fundamental to

the people's self-preservation and defense.                        Heller, 554 U.S. at

593-94 ("By the time of the founding, the right to have arms had

become fundamental             for English subjects," citing Blackstone's

description of "the right of having and using arms for self-
preservation       and    defence").           In    Wisconsin     Carry,        this    court

expressly recognized the right to keep and bear arms to be "a

species of right we denominate as 'fundamental,' reflecting our

understanding that it finds its protection, but not its source,

in our constitutions."            373 Wis. 2d 543, ¶9 (citations omitted).

During    the    ratifying       conventions,            "there   was    broad    consensus

between Federalists and their opponents on the existence and

nature    of     the     'natural       right'      to     keep   and     bear    arms    for

    4    Majority op., ¶4.

                                               6
                                                                 No.   2018AP594-CR.rgb


defensive purposes."             Binderup v. Atty. Gen. U.S. of America,

836 F.3d 336, 367 (3d Cir. 2016) (Hardiman, J., concurring).

Although we expound only the Second Amendment in this case, this

court has also deemed the people's right to keep and bear arms

protected under the Wisconsin Constitution5 to be a fundamental

right.          State v. Cole, 2003 WI 112, ¶20, 264 Wis. 2d 520, 665

N.W.2d 328 ("We find that the state constitutional right to bear

arms       is    fundamental.").           Because     Wis.    Stat.       § 941.29(1m)

restricts a fundamental right that predates and is "independent

of" the Constitution entirely, Wisconsin Carry, 373 Wis. 2d 543,

¶9, strict scrutiny must apply.

       ¶73       Inexplicably,      but    quite    conveniently,       the    majority

opinion never mentions Wisconsin Carry, nor does it even utter

the word "fundamental."               When a challenged statute impairs a

fundamental right, this court must apply a heightened level of

scrutiny.         Very recently, this court articulated that "[s]trict

scrutiny        is   applied   to   statutes       that   restrict     a    fundamental

right."         Mayo, 383 Wis. 2d 1, ¶28.            Not only does the majority
disregard the nature of the right to keep and bear arms, it also

fails to apply Mayo, which hardly imposed a novel approach to

examining laws restricting fundamental rights.                        Strict scrutiny

has    never      been   limited     to    equal    protection    challenges.       We

recently         reiterated    that       "[a]     statute    which    directly    and

substantially infringes upon a fundamental liberty interest must

withstand strict scrutiny:                 it must be narrowly tailored to

       See Article 1, Section 25 of the Wisconsin Constitution:
       5

"The people have the right to keep and bear arms for security,
defense, hunting, recreation or any other lawful purpose."

                                             7
                                                                  No.   2018AP594-CR.rgb


serve a compelling state interest."                   Matter of Visitation of

A.A.L., 2019 WI 57, ¶18, 387 Wis. 2d 1, 927 N.W.2d 486.                               See

also    Burson      v.   Freeman,   504   U.S.      191,    199    (1992);     Reno   v.

Flores, 507 U.S. 292, 301-02 (1993).                   Strict scrutiny applies

"when a statute impinges on a 'fundamental right' or creates a

classification that 'operates to the peculiar disadvantage of a

suspect class.'"           Metropolitan Associates v. City of Milwaukee,

2011 WI 20, ¶60 n.20, 332 Wis. 2d 857, 96 N.W.2d 717 (emphasis

added).        In Larson v. Burmaster, 2006 WI App 142, ¶42, 295

Wis. 2d 333, 720 N.W.2d 134, the Wisconsin Court of Appeals held

that    "strict          scrutiny   is    applied"         when     a    "fundamental

constitutional right is violated."

       ¶74     Without explanation, the majority altogether ignores

its holding in Wisconsin Carry and refuses to apply Mayo, two

cases     we      recently   decided.         The    majority      threatens      every

Wisconsin citizen's right to keep and bear arms by failing to

acknowledge the right as fundamental and accordingly using the

wrong level of review.              In electing to apply an intermediate
level of scrutiny, the majority misconstrues the nature of the

infringement of Roundtree's Second Amendment right.                           Its error

stems from mischaracterizing the person who seeks to exercise

his Second Amendment right as an "activity lying closer to the

margins      of    the   right."     Majority       op.,   ¶35    (emphasis      added)

(citing Kanter v. Barr, 919 F.3d 437, 448 n.10 (7th Cir. 2019)).

Of course, a person is not an "activity" and in this case,

Roundtree wishes to exercise what Heller pronounced to be the
"core   lawful       purpose   of   armed     defense,"      which      the   State   of

                                          8
                                                                            No.       2018AP594-CR.rgb


Wisconsin totally denies him.                      554 U.S. at 630.                   "[A] lifetime

ban    on       any    felon    possessing         any          firearm"    undoubtedly        "does

impair the 'core conduct' of self-defense in the home——at least

for    a    felon      who     has   completed         his       sentence,       or    someone       who

shares his household."                     C. Kevin Marshall, Why Can't Martha

Stewart Have a Gun?, 32 Harv. J.L. & Pub. Pol'y 695, 697 (2009).

Such       "broadly      prohibitory         laws          restricting       the       core   Second

Amendment             right . . . are          categorically                unconstitutional."

Ezell v. City of Chicago, 651 F.3d 684, 703 (7th Cir. 2011).

Roundtree's core right to possess a firearm in his own home is

not merely restricted, it is extinguished.                                 This alone warrants

strict scrutiny.

       ¶75       Ultimately,         the    level          of    scrutiny     applied         is    not

dispositive; Wis. Stat. § 941.29(1m) fails under either level of

review.         More importantly, the statute is inconsistent with the

historical understanding of the scope of the Second Amendment

right and who possesses it.                  For this reason, Heller declined to

adopt       a    particular      level       of    scrutiny.6              The     Supreme         Court
expressed only that "'rational basis' . . . could not be used to

evaluate         the    extent       to    which       a    legislature          may    regulate      a


       District of Columbia v. Heller, 554 U.S. 570, 581, 628
       6

(2008).    See also State v. Sieyes, 225 P.3d 995, ¶34 (Wash.
2010) ("We follow Heller in declining to analyze [Washington's
statute restricting the rights of children to keep and bear
arms] under any level of scrutiny.       Instead we look to the
Second    Amendment's   original    meaning,    the  traditional
understanding of the right, and the burden imposed on children
by upholding the statute.        See generally Eugene Volokh,
Implementing the Right to Keep and Bear Arms for Self-Defense:
An Analytical Framework and a Research Agenda, 56 UCLA L. Rev.
1443, 1449 (2009).").

                                                   9
                                                                         No.    2018AP594-CR.rgb


specific, enumerated right" such as "the right to keep and bear

arms."     Heller, 554 U.S. at 628 n.27 ("If all that was required

to overcome the right to keep and bear arms was a rational

basis, the Second Amendment would . . . have no effect.").                                      If

anything, Heller signals that courts should approach challenges

to   statutes       infringing          the     Second      Amendment          right     with    a

rigorous       review       of     history,          rather       than     the        inherently

subjective consideration of whether the government's interest in

curtailing      the     right      outweighs         the    individual's             interest    in

exercising it.          "As to the ban on handguns[,] . . . the Supreme

Court    in    Heller       never       asked    whether         the     law    was     narrowly

tailored      to    serve     a    compelling         government         interest        (strict

scrutiny) or substantially related to an important government

interest      (intermediate         scrutiny).             If    the    Supreme        Court    had

meant to adopt one of those tests, it could have said so in

Heller   and       measured       D.C.'s      handgun      ban    against        the    relevant

standard.       But the Court did not do so; it instead determined

that handguns had not traditionally been banned and were in
common        use——and        thus        that        D.C.'s           handgun         ban      was

unconstitutional."               Heller v. District of Columbia, 670 F.3d

1244, 1273 (D.C. Cir. 2011) (Kavanaugh, J., dissenting).                                        The

majority      in    this    case     should      have       conducted          the    historical

analysis       necessary           to      determine            whether         felons         were

traditionally         dispossessed         of    their      weapons.            They    weren't,

unless they were dangerous to society.                          Accordingly, Wisconsin's

categorical dispossession of all felons irrespective of whether
they pose a danger to the public is unconstitutional.

                                                10
                                                                         No.   2018AP594-CR.rgb


       ¶76    Although the United States Supreme Court has declined

to   pronounce       the        appropriate         level   of     review       for     statutes

burdening the fundamental right to keep and bear arms in favor

of     discerning     the        traditional         understanding         of     the     Second

Amendment, this court (as it must) has recognized the right to

keep    and   bear     arms        to   be     fundamental,        and     this       court   has

declared strict scrutiny to be the appropriate level of scrutiny

"applied to statutes that restrict a fundamental right."                                   Mayo,

383 Wis. 2d 1, ¶28.                At the very least, the majority should

explain why it now subordinates the fundamental, constitutional

right to keep and bear arms.

                                                II

       ¶77    Statutes subject to strict scrutiny rarely survive.

Burson v. Freeman, 504 U.S. 191, 211 (1992) ("[I]t is the rare

case     in   which        we    have        held    that    a     law    survives       strict

scrutiny.").          In    order       to    survive,      "a   statute       must     serve   a

compelling state interest[,] . . . be necessary to serving that

interest[,]     and . . . be             narrowly       tailored         toward       furthering
that    compelling         state    interest."           Mayo,     383     Wis. 2d 1,         ¶28.

Historically,        laws       that    dispossessed         the    violent       served      the

compelling state interest in public safety.                              Wisconsin's felon

dispossession law,              however, ensnares the non-violent, thereby

detaching itself from the statute's ostensible purpose.

       ¶78    Even assuming Wisconsin's felon dispossession statute

serves the unquestionably compelling state interest in public




                                                11
                                                                   No.   2018AP594-CR.rgb


safety,7 the statute is not "narrowly tailored" toward advancing

that interest because it applies to any individual convicted of

a   felony     offense,    even      if   that      person    poses      no   danger   to

society.       For example:       "One man beats his wife, harming her

physically and emotionally and traumatizing their children who

witness      the     assault.   He    may,      however,     only     have     committed

battery, a misdemeanor."              State v. Thomas, 2004 WI App 115,

¶47, 274 Wis. 2d 513, 683 N.W.2d 497 (Schudson, J., concurring)

(emphasis       in     original).             The     legislature        allows     this

undisputedly violent man to possess a firearm.                            "Another man

enters     a   garage     to    steal     a     shovel;      he    has    committed    a

burglary," which is a felony offense.                        Id.     The legislature

forever prohibits him from possessing a firearm.                              "One woman

drives while intoxicated, threatening the lives of countless

citizens.      Under Wisconsin's drunk driving laws——the weakest in

the nation——she has committed a non-criminal offense if it is

her first, or only a misdemeanor unless it is her fifth (or

subsequent) offense."           Id., ¶48.        Wisconsin's legislature deems
this woman fit to possess a firearm.                    "Another woman, however,

forges a check; she has committed a felony."                       Id.    As a result,

Wisconsin's legislature forever prohibits her from possessing a

firearm.       Despite the utterly ineffectual distinctions drawn by

the   legislature,        the     majority          allows   the      legislature      to

permanently dispossess non-dangerous individuals of their Second

Amendment rights while allowing violent citizens to retain them.

      7State v. Pocian, 2012 WI App 58, ¶12, 341 Wis. 2d 380, 814
N.W.2d 894   (quoted   source   omitted)  (holding   that   felon
dispossession statutes are a "matter of public safety").

                                           12
                                                                        No.    2018AP594-CR.rgb


Even intermediate scrutiny cannot save a statute that purports

to serve an important government interest——protecting society

from violent criminals——but fails so miserably to achieve it.

       ¶79      In considering an as-applied challenge to a law "that

entirely bars the challenger from exercising the core Second

Amendment         right,       any    resort           to     means-end        scrutiny        is

inappropriate"          when    the    challenger             falls    outside         of    "the

historical justifications supporting the regulation."                               Binderup,

836 F.3d at 363 (Hardiman, J., concurring).                           Instead, "such laws

are   categorically        invalid         as    applied      to     persons    entitled       to

Second     Amendment       protection."               Id.     In     Binderup,     a    federal

statute       dispossessing          all        individuals        convicted       of        state

misdemeanors punishable by more than two years in prison went

"even      further      than   the    'severe          restriction'       struck       down    in

Heller:       it completely eviscerate[d] the Second Amendment right"

as    to   an     entire   group      of    individuals         who    were     historically

proven to retain it.                 Id. at 364.              So too with Wisconsin's

categorical ban on the possession of firearms by non-dangerous
felons.           The    original      meaning          of     the     Second     Amendment,

encompassing a traditional understanding of the scope of the

rights       it   protects      as    well        as    the    range     of     historically

recognized           restrictions,               establishes            this        statute's

unconstitutionality,            independent            of    the     application        of    any

standard of scrutiny.

                                                III

       ¶80      At its inception, the right to keep and bear arms
protected under the Second Amendment was never understood to

                                                 13
                                                                          No.   2018AP594-CR.rgb


countenance the categorical exclusion of felons that Wis. Stat.

§ 941.29(1m)          endorses.       Historically,            legislatures        prohibited

only     dangerous          people    from        possessing         a    firearm,      not    an

individual like Roundtree who, although convicted of a felony

offense, poses no demonstrable risk to the public.                                    This more

narrowly drawn restriction reflects the nature of the right as

an individual, rather than a merely collective or civil one.

       ¶81    In drafting the Second Amendment, "both Federalists

and Anti-Federalists accepted an individual right to arms; the

only debate was over how best to guarantee it."                                 Don B. Kates,

Jr., Handgun Prohibition and the Original Meaning of the Second

Amendment,       82    Mich.    L.    Rev.    204,     223      (1983).         The    Founders

settled on the following language:                     "A well regulated Militia,

being necessary to the security of a free State, the right of

the people to keep and bear Arms, shall not be infringed."                                    U.S.

Const. amend. II.            When judges interpret constitutional text, we

give words their original public meaning.                                Judges who instead

inject       a      modern      gloss        over      constitutional              provisions
impermissibly         change    their    meaning,          a    right      reserved     to     the

people    through       the    process       of    constitutional           amendment.         In

interpreting          the    Second   Amendment,        we      accordingly         apply     the

particular meaning of the words "militia" and "right of the

people" as they were understood at the time of ratification.

       ¶82    At the time of the founding, "militia" meant "the body

of the people"——an adult citizenry "who were not simply allowed

to keep their own arms, but affirmatively required to do so."
Letters      from     the     Federal    Farmer       to       the   Republican        123     (W.

                                              14
                                                            No.    2018AP594-CR.rgb


Bennett ed. 1978) (ascribed to Richard Henry Lee) ("A militia,

when     properly          formed,      are      in     fact       the      people

themselves . . . ."); Kates, supra, at 214 (discussing how, in

the pre-colonial tradition, male citizens were required to keep

arms for purposes of law enforcement).                 It was the citizenry's

collection of personally-owned firearms that made possible law

enforcement and military service during the founding era.                    After

all, the Founders preserved this right primarily in response to

the tyranny witnessed in England and its corresponding colonies.

As George Mason warned, it was the goal of the English monarch

"to disarm the people," as that was the "best and most effectual

way to enslave them."          3 J. Elliot, Debates in the Several State

Conventions 380 (2d ed. 1836).

       ¶83   As a principal means of resisting such tyranny, the

Founders enshrined the "right of the people" to keep and bear

arms as an individual right.             As Richard Henry Lee understood,

"to preserve liberty, it is essential that the whole body of the

people always possess arms and be taught alike, especially when
young,   how   to    use     them."     Kates,    supra,   at     221-22    (citing

Letters from the Federal Farmer, supra, at 124).                    For Lee, the

right to keep and bear arms formed a bedrock of an independent

nation and free society.              The Second Amendment "right of the

people" perfectly mirrors the language found in the First and

Fourth Amendments.           In each of these provisions, "the people"

unequivocally       retain    far-reaching       and   fundamental       individual

rights under the Constitution.                As Heller acknowledged, "the
people" "refers to a class of persons who are part of a national

                                        15
                                                                       No.    2018AP594-CR.rgb


community or who have otherwise developed sufficient connection

with this country to be considered part of that community."

Heller,      554     U.S.       at    580    (citing    United    States       v.   Verdugo-

Urquidez, 494 U.S. 259, 265 (1990)).                       It is within the context

of this broad protection of individual liberty that the Second

Amendment must be understood.                     While the Constitution permits

certain restrictions, regulations, and forfeitures of the right

to keep and bear arms, any curtailing of such a fundamental

liberty interest requires close judicial inspection.

       ¶84    In a case also concerning a constitutional challenge

to Wis. Stat. § 941.29(1m), Seventh Circuit Court of Appeals

Judge Amy Barrett undertook the "exhaustive historical analysis"

of the Second Amendment as applied to felons, an issue left

unexamined          in      Heller,          which      did      not         consider     the

constitutionality of felon dispossession laws.                           In that seminal

opinion,       then-Judge            Barrett     concluded       that        "[h]istory    is

consistent with common sense:                   it demonstrates that legislatures

have   the     power       to    prohibit      dangerous      people     from    possessing
guns[,]      [b]ut       that        power    extends    only    to     people      who    are

dangerous."          Kanter v. Barr, 919 F.3d 437, 451 (7th Cir. 2019)

(Barrett,          J.,     dissenting).              Founding-era       state       ratifying

conventions         and     contemporaneously-enacted             legislation           reveal

that the Second Amendment never empowered legislatures to disarm

non-dangerous felons.

       ¶85    Language protecting the right to bear arms proposed

during       the     New    Hampshire,         Massachusetts,          and     Pennsylvania
ratifying conventions is frequently cited as evidence of the

                                                16
                                                                             No.    2018AP594-CR.rgb


constitutionality of felon disarmament.                            Kanter, 919 F.3d at 455

(Barrett, J., dissenting).                   All three proposals, however, would

have    excluded       from     the      Second        Amendment's           protections        only

people who were dangerous.                   Id. at 456.           The New Hampshire state

convention       proposed       that         "Congress          shall    never        disarm    any

Citizen unless such as are or have been in Actual Rebellion."                                      2

Bernard Schwartz, The Bill of Rights: A Documentary History 761

(1971)    (emphasis       added).             At      the    time,       "[t]his       limitation

targeted a narrow group because 'rebellion' was a very specific

crime" denoting treason.                 Kanter, 919 F.3d at 455 (Barrett, J.,

dissenting)      (citing        Rebellion,            2     New    Universal         Etymological

English Dictionary (4th ed. 1756)).                             Nothing in the historical

record suggests New Hampshire would have extended disarmament to

common criminals, much less individuals who posed no risk to

public safety.

       ¶86     The    same     can      be    said        for     the    proposal        from   the

Massachusetts convention.                    Samuel Adams suggested limiting the

right    to    bear     arms       to    "peaceable          citizens."              Id.   (citing
Schwartz, supra, at 681).                     In the founding era, "'peaceable'

meant     '[f]ree        from        war;        free        from       tumult';         '[q]uiet;

undisturbed'; '[n]ot violent; not bloody'; '[n]ot quarrelsome;

not     turbulent.'"           Kanter,         919        F.3d     at   455        (Barrett,     J.,

dissenting)          (citing    1       Samuel     Johnson,         A    Dictionary        of    the

English      Language     (5th       ed.     1773)).            Each    of    the    antonyms     of

"peaceable" connote some form of danger to the public at large.

In     other    words,       the        Massachusetts             convention         couched    its
proposed Second Amendment limitation within the context of one's

                                                 17
                                                                    No.      2018AP594-CR.rgb


propensity for violence; nothing in the language purports to

exclude criminals as a class.

       ¶87       Lastly, although the Pennsylvania convention offered

ostensibly the strongest restriction on Second Amendment rights,

a more careful reading of this proposal suggests otherwise.                               The

Pennsylvania Minority proposed:                      "That the people have a right

to bear arms . . . and no law shall be passed for disarming the

people      or    any     of   them    unless    for    crimes    committed,         or   real

danger of public injury from individuals."                        Schwartz, supra, at

665 (emphasis added).                 There are two potential interpretations

of this language:              one that would exclude both criminals as well

as the otherwise dangerous, and another that would exclude those

who pose a danger to society, irrespective of whether they have

committed         crimes.         Kanter,    919      F.3d   at   456     (Barrett,       J.,

dissenting).             Given the absence of any historical indications

that the founding generation contemplated the dispossession of

all criminals, the latter interpretation is the more reasonable

one, under which "the catchall phrase limiting the rights of
individuals who pose a 'real danger of public injury' would be

an    effort      to     capture      non-criminals      whose    possession         of   guns

would pose the same kind of danger as possession by those who

have committed crimes" namely, "a subset of crimes" involving

"real danger of public injury."                  Id. (emphasis in original).

       ¶88       Of course, none of the limiting language proposed by

any    of        these     states'      conventions       appears       in     the    Second

Amendment.          Id.        This omission provides further textual proof
that Second Amendment rights extend to every citizen, unless

                                                18
                                                                       No.    2018AP594-CR.rgb


restricted or removed for constitutionally-permissible reasons,

which    were      uniformly      rooted        in     concerns       over    dangerousness

rather than general criminality.                      An examination of legislation

in the American colonies predating the Second Amendment confirms

this    understanding.            Concerned           at    the   time      with     impending

threats of English tyranny, the founding generation dispossessed

individuals        "who     refused        to    pledge       their      loyalty      to    the

Revolution,        state,    or    nation."            Binderup,       836     F.3d    at    368

(Hardiman,       J.,   concurring).             Early       Americans        grounded      their

disarmament laws in quelling the "potential danger" posed by

those who were disloyal, although they had committed no crime.

Id. (citing Nat'l Rifle Ass'n of Am., Inc. v. Bureau of Alcohol,

Tobacco, Firearms, & Explosives, 700 F.3d 185, 200 (5th Cir.

2012)).       At its core, the founding generation enacted these

types of laws in order to "deal with the potential threat coming

from armed citizens who remained loyal to another sovereign."

Kanter, 919 F.3d at 457 (Barrett, J., dissenting) (quoted source

omitted).          These    laws     were       not       concerned    with     categorical
distinctions based upon classes of criminals nor an individual's

prior    legal     transgressions.              Instead,      they     were     designed     to

disarm       individuals       who     posed          a     danger     to      society      or,

particularly in the founding era, a danger to the Revolution.

       ¶89    The same can be said about other laws enacted close in

time    to   the    founding.         In    particular,           colonial     legislatures

passed       statutes       disarming           Native       Americans         and     slaves,

purportedly out of fear of their armed "revolt" or other threats
to "public safety."            Id. at 458 (citing Joyce Lee Malcolm, To

                                                19
                                                                         No.    2018AP594-CR.rgb


Keep and Bear Arms 140-41 (1994)).                           Similarly, a distrust of

Catholics      prompted        their        disarmament            "on     the        basis     of

allegiance" rather than faith.                       Id. at 457 (citing Robert H.

Churchill, Gun Regulation, the Police Power, and the Right to

Keep Arms in Early America: The Legal Context of the Second

Amendment, 25 Law & Hist. Rev. 139, 157 (2007)).                               Although these

laws would not survive a contemporary constitutional challenge,

they    nevertheless       reveal         the    limits      the    founding          generation

contemplated for the right to keep and bear arms.                                The earliest

Americans enacted them out of a fundamental fear of rebellion

and public unrest, rather than as a forfeiture for criminal

conduct.            Constitutionally                 permissible          disarmament          is

circumscribed by founding-era conceptions of a person's danger

to society.         In other words, "Heller instructs that the public

understanding of the scope of the right to keep and bear arms at

the time of the Second Amendment dictates the scope of the right

today."      Binderup, 836 F.3d at 367 (Hardiman, J., concurring).

       ¶90    In    contrast         to     its        meaning      under         Wis.     Stat.
§ 941.29(1m),        the      word        "felon"        signified        something       quite

different in the founding era.                       "At early common law, the term

'felon'      applied    only    to    a     few       very   serious,          very   dangerous

offenses such as murder, rape, arson, and robbery."                                      Don B.

Kates   &    Clayton     E.    Cramer,          Second    Amendment        Limitations         and

Criminological         Considerations,            60     Hastings        L.J.     1339,       1362

(2009).       Over time, English Parliament began classifying more

and more crimes as "capital offenses, some involving trivial
thefts."      Id.    In colonial America, capital punishment was rare.

                                                20
                                                             No.    2018AP594-CR.rgb


Kanter, 919 F.3d at 459 (Barrett, J., dissenting).                     Although a

definitive understanding of what "felony" meant at that time

remains elusive, a felony conviction unaccompanied by a life

sentence typically resulted in a suspension of rights, rather

than a permanent loss.         Id.

    ¶91       Contrary    to   this     overarching        distinction     between

dangerous and non-dangerous individuals, some courts——and the

State    in   this   case——claim      that     the   original   meaning    of   the

Second Amendment is rooted in a "virtuous citizenry" test.                      See,

e.g., United States v. Yancey, 621 F.3d 681, 684-85 (7th Cir.

2010) (citing with approval cases concluding that the right to

bear arms was tied to the concept of a virtuous citizenry);

United States v. Carpio-Leon, 701 F.3d 974, 979-80 (4th Cir.

2012) ("[F]elons were excluded from the right to arms because

they were deemed unvirtuous.").                According to this theory, the

"right to arms was inextricably and multifariously linked to

that of civic virtue . . . ."                Kates & Cramer, supra, at 1359.

Because criminals have engaged in unvirtuous conduct, purveyors
of this notion posit that the Framers intended to limit their

Second        Amendment    liberties           outright,     irrespective        of

dangerousness.       See id. at 1360.

    ¶92       The majority alludes to this concept in a selective

but incomplete citation to Heller, proclaiming that "the Second

Amendment      secures    'the       right     of    law-abiding,     responsible

citizens to use arms in defense of hearth and home.'"                     Majority

op., ¶21 (citing Heller, 554 U.S. at 635).                 Of course, far from
restricting the right to keep and bear arms to a select segment

                                         21
                                                                 No.    2018AP594-CR.rgb


of society, to be exercised only for self-defense in the home,

Heller instead declared that the Second Amendment right "belongs

to all Americans" and broadly protects all "defensive purposes"

regardless of whether the right is exercised within or beyond

the   home.        554   U.S.    at   581,    602.      This    is    the   core    right

protected by the Second Amendment.                      The full context of the

phrase from Heller cited by the majority shows that the Second

Amendment     is    neither      limited      to     "law-abiding"      citizens         nor

confined to the "defense of hearth and home."                           Instead, the

Heller Court reserved other applications of the Second Amendment

for "future evaluation" while declaring that the Constitution

"surely     elevates       above      all    other      interests"      the   practice

prohibited by the District of Columbia's handgun ban:                                   "the

right of law-abiding citizens to use arms in defense of hearth

and   home."         Id.    at     635.       While      this    may    constitute         a

particularly sacrosanct exercise of the Second Amendment right,

at its core, the Second Amendment protects far more, and nothing

in an original understanding of its text remotely suggests a
non-violent        criminal      forfeits         his   Second       Amendment      right

altogether.

      ¶93     In suggesting that the Second Amendment right belongs

only to the law-abiding, the virtuous citizen standard is deeply

intertwined     with     the     collective       rights   interpretation          of    the

Second Amendment, a reading Heller debunked as contrary to the




                                             22
                                                                   No.   2018AP594-CR.rgb


original meaning of the Second Amendment.8                       While "history does

show that felons could be disqualified from exercising certain

rights——like the rights to vote and serve on juries——because

these rights belonged only to virtuous citizens[,]" such "virtue

exclusions are associated with civic rights——individual rights

that       'require[]     citizens      to   act    in    a   collective    manner   for

distinctly public purposes.'"                Kanter, 919 F.3d at 462 (Barrett,

J., dissenting) (citation omitted).                       In contrast, the Second

Amendment          "unambiguously"       protects        "individual     rights,"    not

collective rights.            Heller, 554 U.S. at 579.             Given the Supreme

Court's rightful rejection of the collective rights theory as

applied       to    the   right    to    keep      and   bear   arms,    the   virtuous

citizenry          standard   is   entirely        misplaced     in    construing    the

Second Amendment, particularly considering that its exercise is

"intimately connected with the natural right of self-defense,

and not limited to civic participation."                        Kanter, 919 F.3d at

464 (Barrett, J., dissenting).

       ¶94     The virtuous citizenry standard lacks any foundation
in the historical backdrop to the Second Amendment.                            For one,


       The "virtuous-citizens-only conception of the right to
       8

keep and bear arms is closely associated with pre-Heller
interpretations of the Second Amendment by proponents of the
'sophisticated collective rights model' who rejected the view
that the Amendment confers an individual right and instead
characterized the right as a 'civic right . . . exercised by
citizens, not individuals . . . who act together in a collective
manner, for a distinctly public purpose:     participation in a
well regulated militia.'"      Binderup v. Atty. Gen. U.S. of
America, 836 F.3d 336, 371 (3rd Cir. 2016) (Hardiman, J.,
concurring) (citing Saul Cornell & Nathan DeDino, A Well
Regulated Right: The Early American Origins of Gun Control, 73
Fordham L. Rev. 487, 491-92 (2004)).

                                             23
                                                                    No.    2018AP594-CR.rgb


"this supposed limitation on the Second Amendment stems from a

misreading      of     an         academic        debate         about      'ideological

interpretation.'"           Binderup,    836       F.3d    at    371      (Hardiman,     J.,

concurring)    (citation          omitted).         In    advancing        this    theory,

certain    scholars    divorced       themselves          from     more    authoritative

historical    sources       and    wrongly       focused     upon      whether     or    not

particular    Founders       were     civic       republicans       or     libertarians.

Id.; see also Saul Cornell & Nathan DeDino, A Well Regulated

Right:     The Early American Origins of Gun Control, 73 Fordham L.

Rev. 487, 492 (2004).             This debate over ideology may inform the

Framers' motivations for constitutionally preserving the right

to keep and bear arms, but it has nothing to say about the scope

of the right or any constitutionally permissible restrictions on

its exercise.

    ¶95     If the virtuous citizenry test was historically valid,

we would expect to discover 18th and 19th century laws depriving

felons of their Second Amendment rights——a class of people that

would certainly be categorized as "unvirtuous."                             But that is
simply not the case.              In the decades following ratification,

"nine states enacted their own right-to-arms provisions in their

constitutions,"       and     none     of        them     placed       restrictions      on

criminals.     Kanter, 919 F.3d at 463 (Barrett, J., dissenting)

(citing Eugene Volokh, State Constitutional Rights to Keep and

Bear Arms, 11 Tex. Rev. L. & Pol. 191, 208-09 (2006)).                                   The

historic     record     affords       the        virtuous        citizenry        test    no

credibility; in fact, there is "no historical evidence on the
public meaning of the right to keep and bear arms indicating

                                            24
                                                                    No.   2018AP594-CR.rgb


that 'virtuousness' was a limitation on one's qualification for

the   right."         Binderup,        836        F.3d   at   373     (Hardiman,       J.,

concurring).        Instead, as outlined above, the original meaning

of the Second Amendment contemplates curtailing the rights of

only those individuals who pose a danger to the public.

      ¶96    The majority's rationale for sanctioning the blanket

revocation of felons' Second Amendment right is even weaker than

the   "virtuous      citizen"    justification.               Wisconsin's         citizens

should be alarmed by the breathtaking scope of the majority's

conclusion that "it is reasonable for the State to want to keep

firearms out of the hands of those who have shown a willingness

to . . . break the law"9 considering the "cancerous growth since

the 1920s of 'regulatory' crimes punishable by more than a year

in prison, as distinct from traditional common-law crimes.                            The

effect of this growth has been to expand the number and types of

crimes     that   trigger     'felon'    disabilities         to     rope    in    persons

whose convictions do not establish any threat that they will

physically harm anyone, much less with a gun."                       Marshall, supra,
at 697.     As but one example of how the ever-expanding regulatory

state may eventually make felons of us all, recall that whomever

fails "to comply with any record-keeping requirement for fish"

is guilty of a Class I felony under Wis. Stat. § 29.971(1)(c)

(provided the fish are worth more than $1,000).

      ¶97    Only    months     ago,     a     slim      majority     of    this     court

invalidated       Executive    Order     28,       which   had   been      issued    by   a

single, unelected bureaucrat who in the name of the COVID-19

      9   Majority op., ¶48.

                                             25
                                                                  No.    2018AP594-CR.rgb


pandemic      "claimed     the     authoritarian      power       to    authorize        the

arrest and imprisonment of the people of Wisconsin for engaging

in lawful activities proscribed by the DHS secretary-designee in

her sole discretion."              Wisconsin Legislature v. Palm, 2020 WI

42,    ¶81,    391     Wis. 2d 497,     942       N.W.2d    900     (Rebecca        Grassl

Bradley, J., concurring).             Had the court ruled otherwise, would

a majority of this court deem it "reasonable" to keep firearms

out of the hands of those who disobeyed a cabinet secretary's

decree to "all people within Wisconsin to remain in their homes,

not to travel and to close all businesses that she declares are

not   'essential'"?          Palm,    391    Wis. 2d 497,         ¶1.        If    so,   the

court's decision in this case would give the State license to

disarm a substantial portion of the citizens of Wisconsin based

on their "willingness to break the law" as unilaterally decreed

by    an    unelected     bureaucrat,       for    the     unspeakable        crimes      of

opening their "non-essential" businesses or washing their hands

for less than 20 seconds.              Palm, 391 Wis. 2d 497, ¶87 (Kelly,

J., concurring).          As a general proposition, the judiciary should
defer to the policy choices of the legislative branch, but when

those policy choices unconstitutionally infringe the people's

fundamental rights, it is the duty of the judicial branch to say

so.        "[T]o   make    an    individual's      entitlement          to   the    Second

Amendment      right      itself     turn    on    the     predilections           of    the

legislature . . . is            deference    the    Constitution         won't      bear."

Binderup, 836 F.3d at 374 (Hardiman, J., concurring).

       ¶98    Underlying the founding generation's reverence for the
fundamental right to keep and bear arms was the understanding

                                            26
                                                                       No.    2018AP594-CR.rgb


that "[o]ne of the ordinary modes, by which tyrants accomplish

their purposes without resistance, is, by disarming the people,

and making it an offence to keep arms."                             Heller, 554 U.S. at

608-09       (citing      Joseph    Story,     A    Familiar         Exposition       of   the

Constitution         of   the     United    States      §     450    (reprinted       1986)).

Embodying "the first law of nature" and representing "the true

palladium       of    liberty,"      the     people's         Second    Amendment       right

deserves far more respect than the legislature or the majority

give it.

                                             IV

       ¶99     Whether      applying       strict       scrutiny       or      some    lesser

standard, Wis. Stat. § 941.29(1m) is unconstitutional as applied

to     Roundtree,         under    the     original          meaning     of     the    Second

Amendment.       Even if a compelling state interest underlies the

statute, it lacks any narrow tailoring tied to the protection of

the public and therefore the statute unconstitutionally limits

Roundtree's right to keep and bear arms.                        Nor does § 941.29(1m)

bear     a    substantial         relation     to       an    important        governmental
objective.       Section 941.29(1m) bans every felon from possessing

a firearm in this state, regardless of whether he poses a danger

to the public.             If the compelling/important state interest is

protecting the public from dangerous felons, then the statute

must    actually       do   so.      Instead,       §    941.29(1m)          disarms    every

citizen convicted of a felony offense, regardless of the nature

of the crime involved, and irrespective of whether the offender

is     dangerous.           To    survive     either         strict     or     intermediate
scrutiny,       § 941.29(1m)        would     need       to    reach     only      dangerous

                                             27
                                                                    No.      2018AP594-CR.rgb


felons, as determined by the crime committed or the offender's

personal      characteristics.              Under    the    intermediate          level     of

scrutiny      applied    by       the   majority,      in   order       to    assess      "the

strength      of   the   government's         justification        for       restricting"10

Roundtree's        Second    Amendment       rights——public        safety——the         court

must    ask    whether      the    public    is     safer   now    that      Roundtree      is

completely and permanently disarmed.11

       ¶100 Roundtree         committed       a     non-violent         felony     when     he

failed to pay child support nearly 13 years ago.                          The sentencing

court did not send Roundtree to prison, indicating he was not

deemed dangerous to the public.                   The record shows he made full

restitution by paying what he owed and he did not reoffend.

Roundtree has never been convicted of a violent crime and the

State did not introduce any evidence otherwise suggesting that

Roundtree poses a danger to society.                   Abandoning any pretense of

conducting      an   individualized          inquiry    into      the     application       of

Wisconsin's felon disarmament statute to Roundtree specifically,

the majority instead resorts to nearly decade-old data from the
Wisconsin Department of Corrections indicating that 21.4 percent

of those who committed "public order offenses" and spent time in

prison later committed a violent crime.                     Majority op., ¶51.              Of

course, Roundtree was never incarcerated for his offense, so the

only foundation for the majority's declaration of a "substantial

       10   Majority op., ¶40 (citation omitted).

        C. Kevin Marshall, Why Can't Martha Stewart Have a Gun?,
       11

32 Harv. J.L. & Pub. Pol'y 695, 696 (2009) ("Is the public safer
now   that   Martha  Stewart   is   completely  and  permanently
disarmed?").

                                             28
                                                                  No.    2018AP594-CR.rgb


relation" between disarming nonviolent felons and "preventing

gun violence" collapses when applied to Roundtree and others

like him who never spent time in prison.

       ¶101 Even    if    Roundtree    had       spent     time    in        prison,    the

premise that the State may permanently disarm all felons in

order to protect the public, based on data showing that 21.4

percent of felons incarcerated for "public order offenses" later

commit    violent   ones,       presents     a    specious     justification            for

infringing a fundamental constitutional right.                     Unlike Roundtree

who was sentenced to probation, Martha Stewart spent five months

in jail.     Marshall, supra, at 695.                  "Is the public safer now

that   Martha    Stewart    is    completely       and    permanently          disarmed?"

Id. at 696.        Of course not, and "it is at least curious how

Martha Stewart could merit anyone's concern."                      Id. at 735.          The

same could be said for Roundtree, since the State produced no

evidence indicating that Roundtree presents a danger to society

warranting removal of his Second Amendment right.

       ¶102 The Founders never understood legislatures to have the
power to strip non-dangerous criminals of their Second Amendment

rights,    which    the    Constitution          protects    for        all    Americans.

Absent statutory language narrowly tailoring the disarming of

felons based upon their perceived dangerousness, or even bearing

a   substantial     relationship       to        the     ostensible          governmental

objective of protecting society, Wis. Stat. § 941.29(1m) cannot

survive    any   level     of    constitutional        scrutiny         as    applied   to

Roundtree, much less the hapless possessor of fish who runs
afoul of the record-keeping requirements of Chapter 29 of the

                                        29
                                                               No.     2018AP594-CR.rgb


Wisconsin Statutes.         Without the predictive powers of the mutant

precogs from "The Minority Report,"12 permanently revoking the

Second Amendment rights of those who fail to meet their familial

financial    obligations         or   carelessly     keep   their    fish    records,

bears no relationship to "public safety" or "the prevention of

gun violence," majority op., ¶53, much less a substantial one.

    ¶103      Of   particular          constitutional       concern,     Wis.    Stat.

§ 941.29(1m)       permanently         disarms    Roundtree     and      other      non-

dangerous felons, who have no avenue for having their Second

Amendment rights restored.              In contrast, a convicted felon only

temporarily loses his right to vote during his incarceration and

extended     supervision.             Wis.   Stat.   § 6.03(1)(b).           Once    he

completes    the    term    of    his    sentence,    the    State     restores     his

voting rights.       Wis. Stat. § 304.078(3).               Similarly, convicted

felons regain their right to serve as jurors after their civil

rights have been restored.              Wis. Stat. § 756.02.         Reviving these

collective    rights       for    felons     while   permanently       dispossessing

them of their individual and fundamental Second Amendment rights
turns the constitutional order on its head.




    12 "The Minority Report is a 1956 science fiction novella by
American writer Philip K. Dick, first published in Fantastic
Universe. In a future society, three mutants foresee all crime
before it occurs. Plugged into a great machine, these 'precogs'
allow a division of the police called Precrime to arrest
suspects before they can commit any actual crimes."          The
philosophical premise underlying the novella "question[s] the
relationship between authoritarianism and individual autonomy."
The story was adapted into the 2002 film "Minority Report,"
directed             by             Steven            Spielberg.
https://en.wikipedia.org/wiki/The_Minority_Report.

                                             30
                                                     No.   2018AP594-CR.rgb


                               * * * * *

    ¶104 To   the   extent    Wis.    Stat.   § 941.29(1m)   permanently

deprives Roundtree of his fundamental, individual right to keep

and bear arms, with no showing of his dangerousness to society,

this statute is unconstitutional as applied to Roundtree.           While

the wisdom of the legislature's policy choices may be fiercely

debated, "the enshrinement of constitutional rights necessarily

takes certain policy choices off the table."          Heller, 554 U.S.

at 636.   Permanent dispossession of felons' Second Amendment

rights is one of them.       "[A]n act of the Legislature repugnant

to the Constitution is void."             Marbury, 5 U.S. at 177.       As

applied to felons who pose no danger to society, Wisconsin's

felon dispossession statute is repugnant to the Constitution,

and therefore void.     Because the majority allows statutory law

to override the fundamental constitutional right to keep and

bear arms, I dissent.




                                     31
                                                                                       No.    2018AP594-CR.bh


        ¶105 BRIAN                HAGEDORN,       J.       (dissenting).                       The     Second

Amendment             prohibits       the   government            from       infringing             upon    the

individual             and     fundamental            right       to       keep        and     bear     arms.

Wisconsin, however, makes possession of firearms a crime for any

person convicted of a felony.                          Wis. Stat. § 941.29(1m)(a) (2017-

18).1       This complete ban on possessing firearms never expires; it

lasts for a lifetime.                    It matters not whether the felony was for

making            unlawful            political            contributions                     (Wis.      Stat.

§ 11.1401(1)(a)), legislative logrolling (Wis. Stat. § 13.05),

armed       robbery          (Wis.       Stat.    § 943.32(2)),              or    here,        delinquent

child support (Wis. Stat. § 948.22(2)).

        ¶106 In 2003, Leevan Roundtree was convicted of a felony

for failure to pay child support for more than 120 days.                                                     In

2015, a search warrant found him in possession of a firearm

under his mattress at his home, leading to the charge currently

before       us        on    appeal.        Roundtree         asks         this        court     to    decide

whether the Second Amendment permits the State to criminalize

his     possession             of    a    firearm.            The      majority              answers        yes,
reasoning that the State may disarm all those who have committed

a felony of whatever kind.                            I disagree.            I conclude that the

original              public      meaning        of    the     Second         Amendment              supports

applying          at        least     intermediate            scrutiny            to     this        type    of

restriction.                This places the burden on the State to demonstrate

that        the       law    is     constitutional           as    applied         to        Roundtree       by

proving           a     substantial         relationship,              a     close           fit,     between


       All subsequent references to the Wisconsin Statutes are to
        1

the 2017-18 version.

                                                       1
                                                                 No.    2018AP594-CR.bh


criminalizing gun possession for those convicted of any felony

or of the felony of failure to pay child support and the State's

interest in preventing gun-related violence.                    The State has come

nowhere close to meeting its burden.                I respectfully dissent.



                           I.    THE SECOND AMENDMENT

     ¶107 We      begin    by    laying    down   the    guiding       principles   of

constitutional interpretation, and then apply those principles

to the Second Amendment.2



           A.     Principles of Constitutional Interpretation

     ¶108 In America, the people are sovereign.                         This is the

bedrock principle of American government.                      Wis. Leg. v. Palm,

2020 WI 42, ¶172, 391 Wis. 2d 497, 942 N.W.2d 900 (Hagedorn, J.,

dissenting) ("Government has a morally legitimate claim to order

and command not because it has the biggest guns or because it's

always been that way, but because the people have given it that

power.").       When the people established our federal government,
they granted it only a limited set of enumerated powers.                       United

States     v.   Morrison,        529    U.S. 598,       607    (2000).         States,

meanwhile,      retained        broad   and    far-reaching        police      powers,

covering    the    state's      inherent    power    "to      promote    the   general

welfare," which "covers all matters having a reasonable relation

     2 Roundtree also challenges Wis. Stat. § 941.29(1m)(a) under
Article I, Section 25 of the Wisconsin Constitution.     However,
he fails to develop this argument in any meaningful way, and we
will not do so for him. Serv. Emps. Int'l Union, Loc. 1 v. Vos,
2020 WI 67, ¶24, 393 Wis. 2d 38, 946 N.W.2d 35.      Accordingly,
this analysis focuses on the Second Amendment alone.

                                           2
                                                                No.    2018AP594-CR.bh


to the protection of the public health, safety or welfare."

State v. Interstate Blood Bank, Inc., 65 Wis. 2d 482, 490, 222

N.W.2d 912 (1974).

     ¶109 Neither state nor federal power is without limitation,

however.     The people declared certain areas off limits.                    Many of

these limits are listed in the federal Constitution's Bill of

Rights, including the Second Amendment's protection of the right

"to keep and bear Arms."         U.S. Const. amend. II.

     ¶110 Initially, the Bill of Rights only applied against the

federal     government.        Timbs   v.    Indiana,     139     S. Ct. 682,      687

(2019).      Following the Civil War, however, the people decided

that some of the limits on federal power should also constrain

the exercise of state power.                 Id.    To that end, the people

adopted     the    Fourteenth   Amendment      which,      among      other   things,

provides     that    states     may    not    "abridge      the     privileges     or

immunities of citizens of the United States" or "deprive any

person of life, liberty, or property, without due process of

law."      U.S. Const. amend. XIV, § 1.                  Over time, the United
States Supreme Court has construed the Fourteenth Amendment as

incorporating most of the protections in the Bill of Rights

against the States——the Second Amendment among them.                          McDonald

v.   City     of    Chicago,     561    U.S. 742,         750     (2010).         Once

incorporated, the amendment's "protection applies 'identically

to both the Federal Government and the States.'"                         Timbs, 139

U.S. at     689     (quoting     McDonald,         561    U.S. at       766     n.14).

Therefore, no arm of Wisconsin government may infringe upon "the



                                         3
                                                                    No.     2018AP594-CR.bh


right of the people to keep and bear Arms."                       U.S. Const. amend.

II.

      ¶111 The Supreme Court's Second Amendment jurisprudence is

sparse,    establishing        for     our   purposes        only     two    controlling

propositions:      (1) the Second Amendment is incorporated against

the States via the Fourteenth Amendment; and (2) the right the

Second     Amendment    protects        is       an    individual      right,       not    a

collective right.            McDonald, 561 U.S. at 749-50; District of

Columbia v. Heller, 554 U.S. 570, 595 (2008).                             While we are

bound by these holdings, neither offers much assistance in this

case.      Several federal courts of appeals have opined on the

intersection    of     the    Second     Amendment          and   felon-dispossession

laws, but those decisions are merely persuasive, not binding.

      ¶112 In other words, this court is both free and duty-bound

to do the job of a court——not just to compare and contrast other

courts'    opinions,     but    to     explore        the   meaning    of     the   Second

Amendment and apply it afresh.                   Admittedly, this is a difficult

task.     But we are not without the tools to do the job.                        When the
people enacted the Constitution, they used words with certain

meanings,    and   those       words    were       understood——and          meant   to    be

understood——by the public.              Our job when reading and applying

the Constitution is to learn how its words were understood by

the public when they were written, what many call the "original

public meaning."

      ¶113 The first task in this inquiry is, not surprisingly,

to read the constitutional text taking into account its context
and structure.         The people who adopted it, after all, can be

                                             4
                                                                          No.    2018AP594-CR.bh


presumed to have meant what their words conveyed when they wrote

and adopted them.             Gibbons v. Ogden, 22 U.S. (9 Wheat.) 1, 188

(1824) ("[T]he people who adopted [the Constitution], must be

understood to have employed words in their natural sense, and to

have intended what they have said."); see also Joseph L. Story,

1 Commentaries on the Constitution of the United States § 451

(1833) ("In the first place, then, every word employed in the

constitution       is    to    be    expounded         in    its   plain,        obvious,        and

common     sense,       unless      the    context          furnishes       some      ground      to

control, qualify, or enlarge it.").

       ¶114 However,          sometimes          the     meaning       of       the     text      is

difficult to determine.               This can be especially true with the

passage    of    time.         When       that    is    the    case,      we     look       to   the

historical record for clues as to what the public understood the

provision to mean when it was adopted.                        Serv. Emps. Int'l Union,

Loc.   1   v.    Vos,     2020      WI 67,       ¶28     n.10,     393      Wis. 2d 38,          946

N.W.2d 35       ("[W]here        necessary,            helpful     extrinsic           aids      may

include the practices at the time the constitution was adopted,
debates     over        adoption      of     a       given     provision,             and     early

legislative interpretation as evidenced by the first laws passed

following       the     adoption.").              The       meaning      of     the     text      as

enlightened by the historical record is no less binding because

the historical inquiry is still directed toward discovering what

the words were understood to convey when written.                               See McPherson

v. Blacker, 146 U.S. 1, 27 (1892); Heller, 554 U.S. at 592.                                       In

other words, the original public meaning controls, even when we
have to work a little to find it.

                                                 5
                                                           No.   2018AP594-CR.bh


     ¶115 Judicial application of the original public meaning is

sometimes quite easy.        A President, for example, must be at

least 35 years old.       U.S. Const. art. II, § 1, cl. 5.             Putting

that into practice isn't difficult and requires nothing more

than analyzing and applying the text.             But other provisions,

especially the more vaguely worded protections in the Bill of

Rights, often demand some legal framework or test that enables a

court to apply the law to the facts of a case.             See, e.g., Ezell

v. City of Chicago, 651 F.3d 684, 700-04 (7th Cir. 2011); see

also Bartlett v. Evers, 2020 WI 68, ¶¶256-59, 393 Wis. 2d 172,

945 N.W.2d 685 (Hagedorn, J., concurring).               Our law is replete

with these implementing doctrines that give effect to various

constitutional provisions.3

     ¶116 A proper legal test must implement and effectuate the

original public meaning of the law.           Bartlett, 393 Wis. 2d 172,

¶259 (Hagedorn, J., concurring) (explaining that an appropriate

implementing doctrine is one "that gets us to the heart of the

constitution's   meaning").       This   is    not   a    license     for   the
judiciary   to   engage     in   policy-driven       constitutional         line

drawing.    Rather, an implementing doctrine must be a faithful


     3 For example, the Fourth Amendment protects against
unreasonable searches and seizures.     This text is put into
practice with the default warrant requirement and analytical
categories such as reasonable suspicion, probable cause, and
exigent circumstances.   E.g., Terry v. Ohio, 392 U.S. 1, 27
(1968); Payton v. New York, 445 U.S. 573, 590 (1980).      Most
challenges under the equal protection clause are analyzed under
a rational basis test. E.g., Gregory v. Ashcroft, 501 U.S. 452,
470 (1991). But government discrimination on the basis of race
is subject to strict scrutiny.   E.g., Loving v. Virginia, 388
U.S. 1, 11 (1967). And the list could go on.

                                    6
                                                                       No.    2018AP594-CR.bh


extension of the lines ascertainable in the provision's text and

history.     Id., ¶¶257-59.

       ¶117 With these principles in mind, we turn to the text and

history of the Second Amendment, followed by a discussion of its

proper application.



                                   B.   The Text

       ¶118 The    Second    Amendment         provides:          "A     well     regulated

Militia, being necessary to the security of a free State, the

right   of   the    people    to    keep       and    bear    Arms,          shall    not   be

infringed."       U.S. Const., amend. II.

       ¶119 As more extensively discussed in Heller, the Second

Amendment contains both a prefatory and operative clause, the

latter of which protects the right to keep arms and to bear

them.    Heller, 554 U.S. at 576-78.                   Historical evidence makes

clear that "'[k]eep arms' was simply a common way of referring

to possessing arms, for militiamen and everyone else."                                 Id. at

583.     Similarly,     to    "bear"    arms         meant   to    carry,        as    it   is
understood today.       Id. at 584.

       ¶120 The    text's    reference         to    "the    right      of     the    people"

reflects an understanding that this right——like the Founders'

understanding of many protections in the Bill of Rights——did not

create a new right unknown to the people.                     Id. at 592.             Rather,

the Second Amendment presumes this right already existed and was

held by the people.          Id.   The Second Amendment therefore called

upon a right that had an ascertainable scope and substance, and
gave it protection in our fundamental law.

                                           7
                                                          No.   2018AP594-CR.bh


       ¶121 By   adopting    the    Second   Amendment,   then,   the    people

prohibited the federal government from infringing their right to

keep and bear arms to the same extent the right existed when the

Second Amendment was ratified in 1791.               As Heller explained,

"Constitutional rights are enshrined with the scope they were

understood to have when the people adopted them, whether or not

future legislatures or (yes) even future judges think that scope

too broad."      Id. at 634-35.

       ¶122 The text, however, leaves many questions unanswered.

It does not readily reveal the nature of the right as it was

originally understood, and therefore the power of the state to

regulate matters touching its protections.           Accordingly, we look

to the historical record for further assistance.



                              C.    The History

       ¶123 In 1689 King William and Queen Mary assured Englishmen

that they would never be disarmed.              Heller, 554 U.S. at 593.

Codified in the English Bill of Rights, the protection provided:
"That the Subjects which are Protestants, may have Arms for

their Defence suitable to their Conditions, and as allowed by

Law."     Id. (quoting 1 W. & M., ch. 2, § 7, in 3 Eng. Stat. at

Large 441 (1689)).          The English right to arms "has long been

understood to be the predecessor to our Second Amendment."                   Id.

This     forerunner,   and    its    understanding   leading      up    to   the

adoption of the Second Amendment in 1791, is our starting point.

       ¶124 But our study of the historical record does not end
there.     As noted above, the Second Amendment does not operate

                                       8
                                                                      No.   2018AP594-CR.bh


against the states directly; it does so by incorporation via the

Fourteenth Amendment, which was ratified in 1868.                           Although this

issue engenders some debate, the prevailing view is that "when

state- or local-government action is challenged, the focus of

the original-meaning inquiry is carried forward in time; the

Second Amendment's scope as a limitation on the States depends

on how the right was understood when the Fourteenth Amendment

was ratified."         Ezell, 651 F.3d at 702 (citing McDonald, 561

U.S. at 770-77).          Thus, our study of the historical record does

not conclude with the close of the Founding Era, but rather

continues through the Reconstruction Era.                      Id. at 702-03.



                                1.   A Positive Right

    ¶125 At its core, the historical record demonstrates that

the Second Amendment protects the longstanding, natural right to

self-defense.

    ¶126 From the outset, the English Bill of Rights made this

point   explicit       by    guaranteeing           the       right    to    "have    Arms
for . . . Defence."             Heller,      554    U.S. at       593.        Blackstone,

reflecting on the English right, noted that it protected the

"natural     right   of     resistance       and    self-preservation"          and   "the

right   of    having      and    using       arms    for      self-preservation        and

defence."        Id. at          594   (quoting           1     William       Blackstone,

Commentaries on the Laws of England 139-40 (1765)).

    ¶127 Across the Atlantic, after King George III tried to

disarm American colonists, Americans "invoke[ed] their rights as
Englishmen to keep arms."              Id.       It was in that context that a

                                             9
                                                                              No.      2018AP594-CR.bh


New York newspaper said in April 1769 that "[i]t is a natural

right which the people have reserved to themselves, confirmed by

the Bill of Rights, to keep arms for their own defence."                                             Id.

(quoted source omitted).                      On the American conception of the

right to keep and bear arms, Blackstone observed it was "without

any qualification as to their condition or degree, as [was] the

case    in    the        British          government."            1     William         Blackstone,

Commentaries on the Laws of England 143 n.40 (St. George Tucker

ed. 1803).

       ¶128 In          short,       the      central          component          of    the       Second

Amendment is the longstanding, natural right to self-defense.

Heller,      554    U.S. at          595.      And,       as    Heller      noted,       this     right

extends      "to    the    home,          where     the    need       for    defense       of     self,

family, and property is most acute."                           Id. at 628.



                                     2.     With Limitations

       ¶129 This         core        right,        however,      was        not     impervious       to

certain types of government regulation.                                Laws restricting the
right   to    keep        and    bear       arms     were      rare,     but       they    were     not

unknown.       Those that existed were largely aimed at persons or

classes of people who might violently take up arms against the

government         in    rebellion,           or    at     persons          who    posed      a    more

immediate danger to the public.

       ¶130 An early instance of this was in 1689, the same year

the    English      Bill        of    Rights        codified       Protestants'            right      to

possess arms.            At that time, Catholics were deemed a threat to
rebel against the Protestant crown and "were not permitted to

                                                    10
                                                               No.   2018AP594-CR.bh


'keep arms in their houses.'"             Heller, 554 U.S. at 582 (quoting

4 William Blackstone, Commentaries on the Laws of England 55

(1769)).     A 1695 Irish law disarmed Catholics on the same basis.

7 Will. III ch. 5, § 3 (1695); see also Joseph G.S. Greenlee,

The Historical Justifications for Prohibiting Dangerous Persons

from Possessing Arms, 20 Wyo. L. Rev. 249, 260 (2020).                         These

class-based dispossessions of those feared to be disloyal to the

crown, and therefore likely to take up arms against the crown,

were renewed multiple times and persisted well into the 18th

century.     Greenlee, supra at 260-61.

    ¶131 The American colonies adopted similar laws disarming

those they feared would use them to violent ends.                          In 1736,

Virginia permitted constables to "take away Arms from such who

ride,   or   go,    offensively     armed,      in   Terror   of     the   People."

Id. at 262 (quoting George Webb, The Office of Authority of a

Justice of Peace 92-93 (1736)).               And in 1756, during the French

and Indian War, Virginia authorized the seizure of arms from

Catholics out of fear they were sympathetic to the French cause
and would take up arms against the colonies.                  Id. at 263.         But

even that law provided an exception "for the defense of his

house or person."           Id. (quoting 7 William Waller Hening, The

Statutes     at    Large;   Being   a    Collection     of    All    the   Laws   of

Virginia 37 (1820)).           Maryland and Pennsylvania also enacted

similar laws during the French and Indian War.                Id.

    ¶132 The        revolutionary       years   gave   rise   to     related   laws

targeting those perceived as disloyal to the American cause and
therefore at risk to take up arms in violence against it.                          In

                                         11
                                                                              No.    2018AP594-CR.bh


1775, Connecticut prohibited anyone who defamed acts of Congress

from       keeping    arms     "until          such    time    as       he    could     prove    his

friendliness to the liberal cause."                           Id. at 268 (quoting G.A.

Gilbert, The Connecticut Loyalists in 4 Am. Historical Rev. 273,

282 (1899)).          One year later, the Continental Congress passed

the Tory Act, which called for disarming those with "erroneous

opinions,      respecting           the    American      cause."4             Also     that   year,

Congress recommended that the colonies disarm those "who are

notoriously disaffected to the cause of America."                                   4 Journals of

the    Continental       Congress,             1774-1789      205       (1906).        And,     at    a

minimum,        Massachusetts,              Pennsylvania,               New    Jersey,        North

Carolina,      and     Virginia          all    heeded       the    call,      disarming      those

disaffected with or unwilling to take an oath of allegiance to

the American cause.            Greenlee, supra at 264-65.

       ¶133 Massachusetts' responded likewise to Shays' Rebellion

a   decade     later.        Beginning           in    August       1786,      armed     bands       of

western      Bay     Staters    revolted          against      the       federal      government,

attacking       government          properties         and,        on    February        2,   1787,
engaging a Massachusetts militia in a military confrontation.

Id. at       268-69.           In        response       to     the       violent       rebellion,

Massachusetts          placed        a     variety       of        restrictions         on    those

involved, including dispossession of their firearms for three

years.       1 Private and Special Statutes of the Commonwealth of

Massachusetts from 1780-1805 145-47 (1805).                                   Notably, the law

provided that arms given up be kept safe "in order that they may


       4 Journals of the Continental Congress, 1775-1789 18-22
       4

(1906); https://www.loc.gov/resource/bdsdcc.00801/?st=text.

                                                  12
                                                                             No.    2018AP594-CR.bh


be returned to the person or persons who delivered the same, at

the expiration of the said term of three years."                                     Id. at 147.

The    response         to     Shays'     Rebellion          epitomized            the    type    of

dispossession laws that existed during the Founding Era.                                         They

were    aimed      at     those       considered         dangerous     to      the       government

during      a   time    of     war,     and    to    a     more    limited         extent,   those

considered dangerous to society.

       ¶134 Moving            forward     in        time,        the   Reconstruction            Era

unsurprisingly reflects the prejudices of the age; most arms

regulations        targeted       slaves       and        freedmen.           At     a    minimum,

Mississippi, Indiana, Maryland, Kentucky, North Carolina, and

Delaware adopted such discriminatory laws.                              Greenlee, supra at

269 n.133.        Before passage of the Fourteenth Amendment, Congress

condemned these laws as a violation of the right to keep and

bear arms in the Freedmen's Bureau Act and the Civil Rights Act,

both of 1866.             McDonald, 561 U.S. at 773-75.                       Ratification of

the    Fourteenth             Amendment,         which       was       widely        viewed        as

constitutionalizing the Civil Rights Act of 1866, affirmed that
states      could       not     enact     such       discriminatory           laws       depriving

persons of their constitutional rights.                           Id. at 775.

       ¶135 A      Kansas       law     adopted       in    1868,      the     same       year   the

Fourteenth Amendment was ratified, is quite instructive.                                          See

Vos, 393 Wis. 2d 38, ¶64 ("Early enactments following adoption

of    the   constitution          are    appropriately             given     special       weight.

This   is       because       these    enactments          are    likely      to     reflect     the

original public meaning of the constitutional text."                                     (citation
omitted)).        It provides:

                                                13
                                                         No.    2018AP594-CR.bh

      Any person who is not engaged in any legitimate
      business,   any   person   under   the   influence  of
      intoxicating drink, and any person who has ever borne
      arms against the government of the United States, who
      shall be found within the limits of this state
      carrying on his person a pistol, bowie-knife, dirk, or
      other deadly weapon, shall be subject to arrest upon
      charge of misdemeanor, and upon conviction shall be
      fined a sum not exceeding one hundred dollars, or by
      imprisonment in the county jail not exceeding three
      months, or both, at the discretion of the court.
2 General Statutes of the State of Kansas 353 (1897).                This law

prohibits carrying arms:       (1) while "not engaged in legitimate

business"; (2) while intoxicated; or (3) for any individual "who
has ever borne arms against" the United States.                The first two

restrictions    are   temporarily   imposed     in   circumstances      where

individuals pose a danger of engaging in arms-related violence.

The third restriction focuses on those who could be considered a

threat to rebel against the government because they had done so

in the past.

      ¶136 Notably the Kansas law prohibited only the "carrying,"

or "bearing," of arms, and not their possession.           See supra ¶15.

Therefore, it did not prohibit keeping arms in defense of one's

home.   The law also did not prohibit long guns, so it was not a

complete prohibition on carrying weapons.            Greenlee, supra at

271   (citing   Parman   v.   Lemmon,    244   P. 232,   233    (Kan.    1926)

(holding shotguns were not included in a similarly constructed

statute)).

      ¶137 Although more historical clarity would be welcome, the

record sufficiently establishes three key propositions regarding

the original meaning of the Second Amendment.            First, possession
of firearms for self-defense and protection of one's home as an

                                    14
                                                                        No.    2018AP594-CR.bh


individual right was widely accepted as the core of the Second

Amendment's         protections.          And        the    relative    paucity      of     laws

prohibiting the possession or carrying of arms shows that this

fundamental         right       was    subject         to     only     narrow       bands     of

restrictions.           Second, in at least some circumstances, states

could permissibly restrict the right to keep and bear arms among

those posing a danger to take up arms against the government and

those posing a danger of engaging in arms-related violence.5

Third, states had some authority to protect against dangerous

individuals by way of class-based arms restrictions, even when

not everyone in the class posed a clear danger of putting their

arms to violent use.

       ¶138 Instead         of    this      relevant        historical        evidence,      the

majority relies in large part on Heller's declaration that its

opinion       was     not   meant      to     cast         doubt     about    "longstanding

prohibitions on the possession of firearms by felons," which

were       presumed     lawful.        554   U.S. at         626-27.         This   statement

reflects that Heller was limited in its reach, and at least
suggests not all such laws would be unconstitutional.                                  But it

also       does   not    mean    all     such    laws       are    constitutional         (that

question is reserved), nor does it establish that these laws are




       In addition to the examples provided, see United States v.
       5

Sheldon, in 5 Transactions of the Supreme Court of the Territory
of Michigan 337, 346 (W. Blume ed. 1940) ("The constitution of
the United States also grants to the citizen the right to keep
and bear arms.     But the grant of this privilege cannot be
construed into the right in him who keeps a gun to destroy his
neighbor.").

                                                15
                                                                No.    2018AP594-CR.bh


embedded      into    the    original    public       meaning    of     the   Second

Amendment.

      ¶139 To be sure, felon-dispossession laws laws have been on

the books for some time.             But these laws are of 20th century

vintage; they do not date back to the 18th or 19th centuries——

the   relevant       time    periods    when    the     Second    Amendment       was

ensconced as an individual constitutional right.                      See generally

C. Kevin Marshall, Why Can't Martha Stewart Have a Gun?, 32

Harv. J.L. & Pub. Pol'y 695 (2009) (examining the genesis of

felon-dispossession laws).           In fact, no historical evidence from

the   time    the     Second    Amendment     was   adopted      or    incorporated

against      the    states     demonstrates    broadscale       dispossession      of

those who have committed certain crimes.                  Kanter v. Barr, 919

F.3d 437, 454 (7th Cir. 2019) (Barrett, J., dissenting) ("[A]t

least thus far, scholars have not been able to identify any such

laws.").

      ¶140 The first felon-dispossession laws appeared in 1923,

when New Hampshire, North Dakota, and California enacted laws
forbidding         felons    from   possessing        pistols     or     revolvers.

Greenlee, supra at 273 & n.160.                In 1927, Rhode Island went a

step further, barring those convicted of "a crime of violence"

from possessing "any firearm."                Id. at 274 (quoting 1927 R.I.

Pub. Laws 257).        The federal felon-dispossession law, meanwhile,

was not enacted until the Federal Firearms Act of 1938, and even

then it only applied to those who had committed certain violent

crimes.       Id. (citing Federal Firearms Act, ch. 850, §§ 1(6),
2(f), 52 Stat. 1250, 1250-51 (1938)).                 It was not until a 1961

                                        16
                                                                           No.    2018AP594-CR.bh


amendment to the Federal Firearms Act that federal law first

prohibited      all        felons    nationwide                from    possessing        firearms

regardless of their underlying felony.                               Marshall, supra at 698

(citing An Act to Strengthen the Federal Firearms Act, Pub. L.

No.    87-342,        75        Stat. 757       (1961)).                Wisconsin's           felon-

dispossession law, meanwhile, dates back only to 1981.                                   Ch. 141,

Laws of 1981.

       ¶141 Thus,         the    proliferation            of    these    laws     in    the    last

century——far         removed      from    the    time          the    Second     Amendment      was

enshrined      in     the       Constitution         and       incorporated       against       the

states——does         not    support       the    notion           that    these        laws    were

understood      to    be     permissible        under          the    historic        preexisting

right to keep and bear arms.                  Such laws may be common today, but

they do not enlighten the original public meaning of the Second

Amendment.

       ¶142 Moreover, even if such a law had existed when the

Second and Fourteenth Amendments were ratified, it is unclear

how much help that would be.                  This is because the definition of
a "felon" has greatly expanded since the Founding Era.                                          See

Kanter, 919 F.3d at 458-62 (Barrett, J., dissenting).                                   In 1791,

felonies      were    a     narrow   subset          of    crimes       generally       involving

violence, many of which warranted the death penalty.                                          Id. at

459.     In    contrast,          today   a     person          can    become     a    felon    for

possessing certain fish illegally, falsifying a boat title, tax

fraud, trafficking SNAP benefits, second offense dialing 911 for

a nonexistent emergency, adultery, and perjury, just to name a



                                                17
                                                                        No.   2018AP594-CR.bh


few.6       This reality seems to undercut any useful comparisons

between the treatment of felons in 1791 and today.                              But again,

the historical record reveals no evidence from the Founding or

Reconstruction Eras of the kind of broad felon-dispossession law

like the one here.

        ¶143 Some have justified these laws by applying a so-called

"unvirtuous     citizenry"      theory        to       the    Second    Amendment.        See

Greenlee, supra at 275-85.              But this lacks any sound basis in

historical fact, at least insofar as it would apply to today's

felon-dispossession laws.

        ¶144 This    theory    is     based       on    the     accurate      premise    that

founding-era        felons    could     be         disqualified         from     exercising

certain     civic    rights    because        those          rights    belonged    only   to

virtuous citizens.            See Thomas M. Cooley, A Treatise on the

Constitutional       Limitations        29     (1st          ed.   1868)      (noting    that

certain groups including "the idiot, the lunatic, and the felon,

on   obvious    grounds,"      were    "almost          universally        excluded"     from

exercising certain civic rights).                       The problem with extending
this theory to the Second Amendment, however, is that the right

to keep and bear arms is not a "civic right" as that term was

understood at the founding.              "Civic rights" were understood to

be   just    that——rights      related       to     the       civic    space,    i.e.,    the

community.       They   included       "individual             rights    that    'require[]

citizens to act in a collective manner for distinctly public

purposes.'"      Kanter, 919 F.3d at 462 (Barrett, J., dissenting)


       Wis. Stat. § 29.971(1)(c); § 30.80(3m); § 71.83(2)(b)(1);
        6

§ 946.92(3)(a); § 256.35(10)(a); § 944.16; § 946.31(1).

                                             18
                                                                     No.    2018AP594-CR.bh


(quoting Saul Cornell, A New Paradigm for the Second Amendment,

22 Law & Hist. Rev. 161, 165 (2004) (alteration in original)).

Put differently, civic rights were those rights that empowered

individuals to participate in the enterprise of self-governance—

—for example, the right to vote and to serve on juries.                                Id.

Although these civic rights are "held by individuals," they are

exercised "as part of the collective enterprise[s]" of self-

governance or administration of justice.                    Id.

       ¶145 "Heller, however, expressly rejects the argument that

the Second Amendment protects a purely civic right"; it protects

a personal, individual right.                  Id. at 463 (citing Heller, 554

U.S. at     595   ("[T]he       Second      Amendment    confer[s]         an   individual

right to keep and bear arms.")).                  Because the right to keep and

bear arms is not a civic right, it was not one of the rights

that could historically be withdrawn from unvirtuous citizens.

Indeed, there is "no historical evidence on the public meaning

of    the    right        to    keep     and      bear      arms     indicating       that

'virtuousness' was a limitation on one's qualification for the
right——contemporary insistence to the contrary falls somewhere

between guesswork and ipse dixit."                   Binderup v. Att'y Gen. U.S.,

836    F.3d 336,       372     (3d   Cir.    2016)    (en    banc)     (Hardiman,      J.,

concurring).           In short, nothing in the text or history of the

Second Amendment suggests the right to keep and bear arms could

be    removed     by    the    government      because      the    government      deemed

certain kinds of people unvirtuous.




                                             19
                                                                            No.   2018AP594-CR.bh


      ¶146 Putting        all     this    together,              the    historical         record

reveals the following regarding the original public meaning of

the Second Amendment:

           The Second Amendment protects an individual right to

            keep and bear arms, especially in the defense of one's

            home;

           The    government       nevertheless            was        understood         to    have

            some ability to dispossess those who posed a danger of

            engaging in arms-related violence, often due to the

            risk of rebellion against the government;

           The government had some flexibility to disarm classes

            of people that posed a high risk of engaging in arms-

            related       violence,       even        if    individuals            within       that

            group might themselves not pose that danger; and

           No     evidence         supports          the         notion          that     felon-

            dispossession          laws     of    the      type        at    issue       here    are

            "longstanding"           in      the           sense        that        they        were

            contemplated when the right to keep and bear arms was
            safeguarded in the Constitution.

      ¶147 With this history in mind, we turn to the task of

determining what legal framework or test best effectuates the

Second Amendment's original public meaning.



                          D.    An Implementing Doctrine

      ¶148 The application of these principles to the case before

us   requires     some    additional        work.           We    need       some    judicially
enforceable       legal        framework,        or    implementing               doctrine,       to

                                            20
                                                                             No.    2018AP594-CR.bh


effectuate             the        constitutional        provision's          original        public

meaning.          See supra ¶¶11-12.

       ¶149 For better or for worse, both federal courts and this

court have created and adopted a tiers of scrutiny approach for

evaluating some types of constitutional claims, especially those

dealing with fundamental rights.                        Courts typically employ three

tiers       of        judicial         scrutiny:        rational       basis,       intermediate

scrutiny, and strict scrutiny——although these tiers sometimes

work       more       like    a    sliding    scale.         Some   have      criticized       this

approach, not without merit.7                       But it has the virtue of putting

the State to its proof when government attempts to regulate in

areas the Constitution generally places outside the permissible

bounds of regulation.                     While a better analytical tool may be

devised,          I    accept      this    general      construct      in    this     case     as   a

reasonable approach to the tricky problem of applying the text

of the Constitution to various kinds of regulations touching the

Second Amendment.

       ¶150 The          United         States     Supreme     Court    has        described    the
right to keep and bear arms as "among those fundamental rights

necessary to our system of ordered liberty."                            McDonald, 561 U.S.

at     778.            This       is    consistent      with     its    inclusion         in    the

Constitution             alongside          other       basic,      pre-existing          rights,

including the freedoms of speech and religion.                                Generally, when

the     government                restricts      the    exercise        of     rights        deemed


       E.g., R. George Wright, What if All the Levels of
       7

Constitutional Scrutiny Were Completely Abandoned?, 45 U. Mem.
L. Rev. 165 (2014) (advocating for abolition of the tiers of
scrutiny).

                                                   21
                                                                 No.    2018AP594-CR.bh


fundamental, courts apply strict scrutiny.                    See, e.g., State v.

Post, 197 Wis. 2d 279, 302, 541 N.W.2d 115 (1995).                      To survive a

challenge, the "statute must further a compelling state interest

and be narrowly tailored to serve that interest."                           Id.     This

burden rests on the state, not the challenger, and will rarely

succeed.

    ¶151 An         honest     evaluation          of   the    historical         record

regarding     the     Second        Amendment,      however,        suggests      strict

scrutiny may not be appropriate for all regulations affecting

the right it protects.          We must match the doctrine to the scope

of the right, and do so fairly.                  Prohibiting the possession of

firearms altogether (especially in the home, as with Roundtree),

cuts on its face right to the core of the Second Amendment

right.     That said, as best as I can discern from the historical

evidence    now     available       and    summarized      above,    the    state   was

nevertheless      understood        to    have   some   authority      to   dispossess

those who posed a danger of engaging in arms-related violence,

and to do so in ways that were at least somewhat over- or under-
inclusive.

    ¶152 As explained above, in the early English tradition of

protecting    the    right     to    keep    and    bear    arms,    the    government

dispossessed an entire class of citizens based on the fear they

would take up arms in violent rebellion against the Protestant

crown.     Surely, not every member of that class was predisposed

to violence against the government, yet the class as a whole was

restricted.       Similarly, during the Founding Era, states broadly
dispossessed those unwilling to take an oath to support the

                                            22
                                                                      No.    2018AP594-CR.bh


cause of independence or otherwise sympathetic to British rule.

Surely not everyone dispossessed under those laws presented a

danger    to     public    safety.          Even       the   1868    Kansas      law   that

dispossessed       anyone      "who    has        ever    borne     arms     against    the

government of the United States" cannot be said to be narrowly

tailored in the context of the Civil War's aftermath.                               Former

confederate soldiers presumably                   comprised a not insignificant

class of people in Kansas, many of whom no longer would have

posed a significant risk of violence simply by virtue of their

past war efforts on behalf of the Confederacy.

    ¶153 As a starting point, then, the individual right to

keep and bear arms, especially for the protection of one's home,

is a fundamental and individual right that should be treated as

such.     But where there is a significant risk of arms-related

violence,      government      retains      some       authority    to      restrict   this

right in ways that are not narrowly drawn; it may be over- or

under-inclusive.          Even though restrictions on the individual and

fundamental right to keep and bear arms should ordinarily be
subject to the highest judicial scrutiny, where the risk of gun-

related    violence       is   at     stake,       a     slightly    more      deferential

standard    is    appropriate         and    in    keeping     with      the   historical

record.

    ¶154 Overly-generous deference to the government, however,

would not be appropriate, especially since the text generally

carves this right out as an impermissible area of government

interference.       The State must bear the burden in this context to
show it is acting within constitutional limits, not the other

                                             23
                                                                 No.   2018AP594-CR.bh


way around.        When it comes to individuals who pose a danger of

using a firearm to commit violence, however, strict scrutiny

would seem to demand too much of the government in ways that do

not capture the historical understanding of the right.                        A more

appropriate analysis in this context is therefore a heightened

scrutiny that still puts the government to its proof.                      Among the

tools available, intermediate scrutiny best fits the bill.8

      ¶155 This        approach      has    parallels      in    other    areas    of

constitutional         law.    The    Supreme      Court   applies     intermediate

scrutiny in some other circumstances where fundamental rights

are implicated.          In the First Amendment context, for example,

the Court analyzes content-based restrictions on speech under

strict scrutiny, but it applies a form of intermediate scrutiny

to   time,    place,      or   manner      regulations.         Compare    Texas   v.

Johnson, 491 U.S. 397, 412 (1989) (applying "the most exacting

scrutiny"    to    a    flag-burning       statute)      with   United    States   v.

O'Brien,     391    U.S. 367,     376-77        (1968)   (applying     intermediate

scrutiny to uphold a defendant's conviction for burning a draft


      8I endorse the majority of Justice Rebecca Bradley's
dissent. However, I believe something less than strict scrutiny
is more in keeping with the historical record——and therefore the
original public meaning——for the type of restriction here.     I
also agree with the majority that our decision in Mayo v.
Wisconsin Injured Patients and Families Compensation Fund, 2018
WI 78, 383 Wis. 2d 1, 914 N.W.2d 678, is inapplicable. Whatever
analytical framework this court applies to equal protection
cases under the Wisconsin Constitution is not, in my view,
relevant to the framework we should employ to a claim under the
Second Amendment to the federal Constitution.       The original
public meaning inquiry should dictate the appropriate legal
test, regardless of the tests this court has employed in
analyzing cases under different constitutional provisions.

                                           24
                                                                            No.    2018AP594-CR.bh


card); McCullen v. Coakley, 573 U.S. 464, 486 (2014) (applying

intermediate       scrutiny       to    strike          down    a     statute      establishing

"buffer zones" around facilities where abortions are performed).

       ¶156 Intermediate scrutiny places the burden on the State

to show that the law at issue advances an important governmental

interest     and     is        substantially            related        to     that       interest.

Gerhardt     v.    Estate       of     Moore,          150    Wis. 2d 563,         570-71,        441

N.W.2d 734      (1989).          Even    when          the    governmental         interest       is

important, a law survives intermediate scrutiny only if it "does

not    burden      substantially              more       [protected           activity]          than

necessary to further those interests."                          Turner Broad. Sys., Inc.

v.    FCC,   520    U.S. 180,        189      (1997).           As    now-Justice          Barrett

explained     in    her     dissent          in    a    case     challenging            this   same

Wisconsin law, the fit between the means and the ends must be a

close one.         Kanter 919 F.3d at 465 (Barrett, J., dissenting)

("'[A]   very      strong      public-interest               justification         and    a    close

means-ends      fit'      is    required          before       [the    defendant]          may    be

constitutionally          subject       to    the       United       States       and    Wisconsin
dispossession statutes.").

       ¶157 It's     worth       emphasizing            again       that    the    burden      when

applying intermediate scrutiny is on the State to prove that the

restriction advances an important interest and is substantially

related to that interest.                State v. Baron, 2009 WI 58, ¶14, 318

Wis. 2d 60, 769 N.W.2d 34.                    Every federal circuit to consider

this matter agrees.             See, e.g., Binderup, 836 F.3d at 353; Tyler

v. Hillsdale Cnty. Sherriff's Dept., 837 F.3d 678, 693 (6th Cir.
2016); Heller v. District of Columbia, 670 F.3d 1244, 1258 (D.C.

                                                  25
                                                                            No.   2018AP594-CR.bh


Cir.   2011).        As     one    court    put     it,     "Strict         and   intermediate

scrutiny      (which        we     collectively        refer          to     as    'heightened

scrutiny'     to     distinguish         them       from    the       far    less      demanding

rational-basis        review)       in      effect     set       up    a     presumption      of

invalidity that the defendant must rebut."                             Hassan v. City of

New York, 804 F.3d 277, 299 (3d Cir. 2015).

       ¶158 To summarize, where the government purports to act in

ways   the    people        have    made     clear     in    their          constitution      are

outside the power granted, it is not the citizen who must show

the    government          has     acted       unconstitutionally;                it    is    the

government that must demonstrate it has authority to do what it

wishes.      The Constitution reflects a presumption that government

action in that zone is unlawful unless proven otherwise.                                      The

historic     right     to    keep     and    bear     arms       is    an     individual      and

fundamental right.           But the government has broader authority to

restrict the right of those who would use arms for gun-related

violence.          Intermediate            scrutiny——requiring                a     substantial

connection to the important governmental interest——appears to
best   capture       and     secure      the    right       in    accordance           with   its

original public meaning where government acts to protect against

those who pose a danger of engaging in gun-related violence.




                                               26
                                                                            No.    2018AP594-CR.bh


                                    II.       APPLICATION

     ¶159 Roundtree            challenges               the         constitutionality                of

Wisconsin's        felon-dispossession                  law     as     applied           to     him.9

Wisconsin       Stat.   § 941.29(1m)(a)                 provides:           "Any     person      who

possesses a firearm is guilty of a Class G felony if any of the

following       applies:      (a)     The          person     has    been    convicted          of    a

felony in this state."              "In this context, 'possess' . . . simply

'means that the defendant knowingly had actual physical control

of   a   firearm.'"           State           v.    Black,      2001        WI 31,       ¶19,    242

Wis. 2d 126, 624 N.W.2d 363.                       Thus, for anyone convicted of a

felony, § 941.29(1m)(a) operates as a lifetime ban on possessing

firearms    for    self-defense,              hunting,        or     any    other    ordinarily

lawful purpose.

     ¶160 Roundtree brings two types of as-applied challenges.

First,     he    argues      that    the           State      may    not     constitutionally

dispossess       him    because       the          State      has     not    shown        that       he

personally poses a danger of engaging in gun-related violence.

To support this challenge, Roundtree notes that his underlying
felony, besides being nonviolent, occurred more than ten years

ago, and that nothing he has done since suggests he poses any

heightened       risk   of   using        a    gun      violently.           But    as    we     have

discussed, the historical record suggests states may, consistent


     9 As   we    have explained  before,   "Challenges  to  the
constitutionality of a statute are generally defined in two
manners:    as-applied and facial."    Vos, 393 Wis. 2d 38, ¶37.
Where "[a]s-applied challenges address a specific application of
the statute against the challenging party," a facial challenge
argues    a    statute  "operates   unconstitutionally  in   all
applications." Id., ¶¶37-38.

                                                   27
                                                                       No.     2018AP594-CR.bh


with the right secured by the Second Amendment, dispossess some

people on a somewhat overbroad class-wide basis.                                  This is so

even if some individual members of the class demonstrate their

personal characteristics are inconsistent with a propensity for

violence.      Moreover,       the   challenged             law   criminalizes           firearm

possession for committing a felony, not for any of Roundtree's

personal characteristics or other actions.                         In other words, the

State    has   charged     Roundtree            with        the   crime      of    illegally

possessing     a     firearm    on       one        basis    only——his       prior       felony

conviction.         Therefore,       a    challenge          focused      on      Roundtree's

personal risk of danger is off the mark.

     ¶161 Roundtree also argues the State may not dispossess him

simply   for       belonging    to       either       the     class    of      people      that

committed any felony or the class of people that committed the

same felony as him.

     ¶162 It is indisputable that public safety is a compelling

governmental interest.          See State v. Cole, 2003 WI 112, ¶23, 264

Wis. 2d 520,       665   N.W.2d 328.                This    interest      is      also    well-
illustrated in the history of the Second Amendment.                                Wisconsin

Stat. § 941.29(1m)(a) therefore advances an important government

objective.

     ¶163 Thus, we turn to the second prong of the intermediate

scrutiny analysis:        whether a law that dispossesses all felons

is   substantially       related         to     the        government's        interest      in

preventing     gun-related       violence.                  And   again,        it's      worth

repeating that the State bears the burden to show a close and



                                               28
                                                                      No.   2018AP594-CR.bh


substantial connection exists.                      The State tries to meet its

burden by pointing us to two studies.10

     ¶164 The study most heavily relied on by the State is a

2016 study on recidivism prepared by the Wisconsin Department of

Corrections.        See Joseph R. Tatar II & Megan Jones, Recidivism

After     Release     from    Prison,          Wisconsin      Dep't    of    Corrections

(August 2016) (hereinafter "DOC Study").                       In its analysis, that

study     grouped    all     offenses      into       four    categories:            violent

offenses,    property        offenses,         drug   offenses,     and     public     order

offenses.     Id. at 14.           Relevant here, the public order offense

category included failure to pay child support (120 days+) in

addition     to     crimes    like       operating      while      intoxicated,        bail

jumping, and operating a vehicle to elude an officer.                            Id.     The

State primarily relies on the study's conclusion that for those

who committed a prior public order offense, 21.4 percent                                  of

recidivists in that category went on to commit a violent offense

within    three     years.         The    remaining         78.6   percent      of   crimes

committed     within       three       years    by    recidivists       whose    original
incarceration       was    for     a   public       order    offense    committed       non-

violent offenses (either a drug offense, property offense, or

another public order offense).                 Id.



     10The majority, in a block quote to the majority opinion in
Kanter v. Barr, 919 F.3d 437, 449 (7th Cir. 2019), notes two
additional studies that are not discussed by the State in its
briefing. Majority op., ¶50. Because it is the State's burden
to satisfy the substantial relationship prong of intermediate
scrutiny, its failure to discuss these studies should preclude
the majority's consideration of them.     This court should not
attempt to prove the State's case for it.

                                               29
                                                                No.    2018AP594-CR.bh


      ¶165 The      State      erroneously       cites   this         study   for     a

proposition       it    most     certainly       does    not     support.            It

characterizes the DOC Study as concluding that 21.4 percent of

all those released after committing a public order offense went

on to commit a violent offense.                  That's simply not what the

study says, and it is an egregious error in light of its almost

singular prominence in the State's effort to prove the requisite

connection.        This 21.4 percent is not the percentage of all

public    order    offenders     who,    after    release,     committed      violent

crimes.     Rather, it considers only those who committed another

crime after committing a public order offense, and conveys the

percentage    of       those   public     order    offense      recidivists         who

committed a violent crime.              In other words, this 21.4 percent

figure has nothing to do with, and makes no reference to, those

who never recidivate after committing a public order offense.

It   should   be    obvious,     then,    that    this   statistic        offers     no

assistance in establishing the relationship between past crime

and a person's risk to commit gun-related violent crime in the
future, which is the core inquiry of the intermediate scrutiny

analysis.

      ¶166 The second study offered by the State surveys "5,923

authorized purchasers of handguns in California in 1977," 3,128

of whom had at least one prior misdemeanor conviction at the

time of purchase.         Garen J. Wintemute et al., Prior Misdemeanor

Convictions as a Risk Factor for Later Violent and Firearm-

Related     Criminal      Activity      Among     Authorized      Purchasers         of
Handguns, 280 J. Am. Med. Ass'n 2083, 2083 (1998) (hereinafter

                                         30
                                                                               No.    2018AP594-CR.bh


"Wintemute         Study").            Specifically,            the    State    points        to    that

study's conclusion that "even handgun purchasers with only 1

prior       misdemeanor          conviction          and    no       convictions       or    offenses

involving firearms or violence were nearly 5 times as likely as

those with no prior criminal history to be charged with new

offenses involving firearms or violence."                                     Id.      Consider me

unsurprised             that    people        with    criminal         records        who    purchase

handguns          are    more        likely    to    commit      future       crime        than    those

without       a     criminal           record.            But    this     correlation             hardly

demonstrates the close and substantial relationship required to

justify this law.                While those with a prior criminal record are

surely more likely to commit future crime, the vast majority of

people       in    the     study       who    had    prior       criminal      records        did    not

commit a new violent offense.                          And the State must demonstrate

that        dispossessing             the     entire        class      that     it     chose        will

substantially further the State's efforts to remediate the risk

of   gun-related           violence.11               This    study      falls        far    short     of

demonstrating             why    those        convicted         of    illegal        possession       of
certain fish, tax fraud, or failure to pay child support should

be     dispossessed             in     the    interest          of    preventing       gun-related

violent crime.

       ¶167 The          State's        correlation-centric             reasoning——that             Wis.

Stat. § 941.29(1m)(a) substantially furthers the fight against

gun-related violence simply by virtue of a correlation between

past crime of any sort and future violent crime——does not meet

       Importantly, the Wintemute Study does not actually
       11

analyze felons as a class because generally, felons will not be
authorized handgun purchasers.

                                                     31
                                                                No.   2018AP594-CR.bh


the mark.         Playing this logic out further, suppose those who

previously        declared   bankruptcy      are    modestly     more     likely    to

commit violent crime in the future?12              Or those who do not have a

bachelor's degree by the time they are 25?13                  How about those who

were born out of wedlock,14 or who fall below the poverty line?15

Taking      the   State's    argument   on   its    face,     dispossession       laws

barring      these   classes    of   persons    (which      impact    not   a    small

amount of the population) would survive as long as the State

could prove that these features are correlated with an increased

risk    of    committing     violent    crime      with   a    firearm.         Modest

correlation, however, is simply not enough.                    And at best, that

is all the State has here.




       Gercoline van Beek, Vivienne de Vogel & Dike van de
       12

Mheen, The Relationship Between Debt and Crime:   A Systematic
and Scoping Review, European J. of Probation, Oct. 2020, at 1
(showing "a strong association between debt and crime whereby
debt is a risk factor for crime").

       Lance Lochner & Enrico Moretti, The Effect of Education
       13

on Crime:    Evidence from Prison Inmates, Arrests, and Self-
Reports, 94 The Am. Econ. Rev. 155, 156-57 (2004) ("Instrumental
variable estimates reveal a significant relationship between
education and incarceration . . . .").

       Todd D. Kendall & Robert Tamura, Unmarried Fertility,
       14

Crime, and Social Stigma, 53 J.L. & Econ. 185, 213 (2010) ("[A]n
increase of 10 nonmarital births per 1,000 live births is
associated with an increase in future murder and property crime
rates between 2.4 and 4 percent.").

       U.S. Dep't of Justice, NCJ 248384, Household Poverty and
       15

Nonfatal Violent Victimization, 2008-2012, 1 (2014) ("Persons in
poor households had a higher rate of violence involving a
firearm (3.5 per 1,000) compared to persons above the FPL (0.8-
2.5 per 1,000).").

                                        32
                                                                             No.    2018AP594-CR.bh


      ¶168 Including all felonies in Wis. Stat. § 941.29(1m)(a)'s

reach,    no    matter       how    violent        and    no       matter    how    serious,    is

"wildly overinclusive."                 Kanter, 919 F.3d at 466 (Barrett, J.,

dissenting).          It is an extraordinarily broad class that lacks a

substantial relationship to the harm it seeks to remedy.                                       Id.

The fit between means and ends must be close——not perfect, but

close.         The     State's          evidence         is    far        from     showing    that

dispossessing all felons forever bears a close or substantial

relationship to remediating the danger of gun-related violence.

      ¶169 If the class of all felons is too broad, perhaps the

State could nonetheless show that criminalizing possession of

firearms       based    on    the       particular        underlying         felony      survives

constitutional scrutiny.                But the State does not even purport to

argue    that    those       who    have      failed          to    pay     child    support    or

committed other analogous crimes pose any risk of committing

gun-related       violence         as     a       consequence        of     their     underlying

felony, nor do its studies support that conclusion.                                    The State

therefore fails to meet its burden of proof here as well.
      ¶170 The important goal of protecting against gun-related

violence does not seem to be furthered by dispossessing those

who have not committed a violent act with a gun, and indeed have

not committed a violent act at all.                            The State does not meet

this challenge head on; it has not met its burden to prove a

close and substantial relationship between the means and ends of

the     prohibition.           Accordingly,              Roundtree's             conviction    for

possession       of    a     firearm,         a     criminal        prohibition         triggered



                                                  33
                                                         No.   2018AP594-CR.bh


because he was convicted of failure to pay child support for 120

days, violates the Second Amendment and is unconstitutional.



                                III.   CONCLUSION

       ¶171 We are bound to interpret and apply the Constitution

as written.        A careful study of the history surrounding the

right to keep and bear arms as protected by the Second Amendment

demonstrates that while the right to keep arms in the home for

self-defense is within the core of the right, some class-based

restrictions on firearm possession are permissible to protect

against the danger of gun-related violence.            Felon-dispossession

laws may be permissible under this historical protection, but

only    where     the   State    shows    the   restriction    substantially

advances the State's interest in protecting against gun-related

violence.       Here, however, the State did not carry its burden to

show that Wisconsin's dispossession law satisfies this standard

as applied to Roundtree.          Therefore, his conviction violates the

Second Amendment.       I respectfully dissent.




                                         34
    No.   2018AP594-CR.bh




1